EXHIBIT 10.2

 

AMENDED AND RESTATED

GUARANTEE AND SECURITY AGREEMENT

 

dated as of

 

December 20, 2002

 

and amended and restated

as of

January 4, 2005

 

among

 

RYERSON TULL, INC.,

 

THE U.S. SUBSIDIARIES OF RYERSON TULL, INC. PARTY HERETO

 

and

 

JPMORGAN CHASE BANK, N.A.

(formerly known as

JPMorgan Chase Bank),

as Collateral Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page


--------------------------------------------------------------------------------

SECTION 1. Definitions.

   2

SECTION 2. Guarantees by Guarantors.

   9

SECTION 3. Grant of Transaction Liens.

   13

SECTION 4. General Representations and Warranties.

   13

SECTION 5. Further Assurances; General Covenants.

   15

SECTION 6. Cash Collateral Account.

   17

SECTION 7. Remedies Upon Event of Default.

   18

SECTION 8. Application of Proceeds.

   19

SECTION 9. Fees and Expenses; Indemnification.

   21

SECTION 10. Authority to Administer Collateral

   22

SECTION 11. Limitation on Duty in Respect of Collateral

   23

SECTION 12. General Provisions Concerning the Collateral Agent.

   23

SECTION 13. Termination of Transaction Liens; Release of Collateral.

   26

SECTION 14. Guarantors and Lien Grantors.

   27

SECTION 15. Notices.

   27

SECTION 16. No Implied Waivers; Remedies Not Exclusive.

   29

SECTION 17. Successors and Assigns.

   29

SECTION 18. Amendments and Waivers.

   29

SECTION 19. Choice of Law.

   29

SECTION 20. Waiver of Jury Trial.

   29

SECTION 21. Severability.

   30

SECTION 22. Collateral Agent Subject to Direction of Security Agents

   30

SECTION 23. Additional Secured Obligations

   30

SECTION 24. Sharing Provisions.

   32

SECTION 25. Counterparts.

   32

 

EXHIBITS:

 

Exhibit A    Security Agreement Supplement Exhibit B    Perfection Certificate
Exhibit C    Blocked Account Agreement

 

Schedule 1     Existing Secured Derivative Obligations

 

i



--------------------------------------------------------------------------------

AMENDED AND RESTATED

GUARANTEE AND SECURITY AGREEMENT

 

AGREEMENT dated as of December 20, 2002 and amended and restated as of January
4, 2005 among RYERSON TULL, INC., the U.S. SUBSIDIARIES OF RYERSON TULL, INC.
party hereto and JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase
Bank), as Collateral Agent.

 

WHEREAS, Ryerson Tull, Inc., Joseph T. Ryerson & Son, Inc., J. M. Tull Metals
Company, Inc. (collectively, the “Existing Ryerson Borrowers”), the banks party
thereto (the “Existing Ryerson Lenders”), JPMorgan Chase Bank, as administrative
agent, security agent and swingline bank, and General Electric Capital
Corporation, as syndication agent and security agent are parties to a Credit
Agreement dated as of December 20, 2002 (as amended or otherwise modified prior
to the date hereof, the “Existing Ryerson Facility”);

 

WHEREAS, Integris Metals, Inc., Integris Metals Ltd. (together, the “Existing
Integris Borrowers”), the lenders party thereto (the “Existing Integris
Lenders”), JPMorgan Chase Bank, as general administrative agent and collateral
agent, JPMorgan Bank Canada, as Canadian administrative agent, BNP Paribas, as
syndication agent, and General Electric Capital Corporation, as documentation
agent and co-collateral agent, are parties to a Credit Agreement dated as of
August 26, 2002 (as amended or otherwise modified prior to the date hereof, the
“Existing Integris Facility”);

 

WHEREAS, each Existing Ryerson Borrower and each Existing Integris Borrower has
secured its obligations under the Existing Ryerson Facility or the Existing
Integris Facility, respectively, and certain other obligations by granting Liens
on certain of its assets to the relevant collateral agent;

 

WHEREAS, each of Integris and each Existing Ryerson Borrower has guaranteed the
foregoing obligations of the other borrowers under the Existing Integris
Facility and the Existing Ryerson Facility, respectively, and has secured its
guarantee thereof by granting Liens on certain of its assets to the relevant
collateral agent;

 

WHEREAS, each of Integris and each Existing Ryerson Borrower has caused certain
of its U.S. Subsidiaries to guarantee the foregoing obligations of the Existing
Integris Borrowers and the Existing Ryerson Borrowers, respectively, and to
secure such guarantee by granting Liens on certain of its assets to the relevant
collateral agent;

 

WHEREAS, it was a condition precedent to the extension of credit under each of
the Existing Ryerson Facility and the Existing Integris Facility that (i) the
foregoing obligations of the Existing Integris Borrowers and the Existing
Ryerson Borrowers be secured and guaranteed as described above and (ii) each
guarantee thereof be secured by Liens on assets of the relevant guarantor;



--------------------------------------------------------------------------------

WHEREAS, (i) the Company, certain of its U.S. Subsidiaries and JPMorgan Chase
Bank, as collateral agent, entered into a Guarantee and Security Agreement dated
as of December 20, 2002 (as amended or otherwise modified prior to the date
hereof, the “Existing Ryerson U.S. Security Agreement”) and (ii) Integris,
certain of its U.S. Subsidiaries and JPMorgan Chase Bank, as collateral agent,
entered into a U.S. Guarantee and Security Agreement dated as of August 26, 2002
(as amended, or otherwise modified prior to the date hereof, the “Existing
Integris U.S. Security Agreement”);

 

WHEREAS, the parties thereto are amending and restating the Existing Ryerson
Facility and the Existing Integris Facility, in each case as provided in the
Amended and Restated Credit Agreement dated as of January 4, 2005 (as amended or
otherwise modified from time to time, the “Credit Agreement”) among Ryerson
Tull, Inc., Joseph T. Ryerson & Son, Inc., J. M. Tull Metals Company, Inc.,
Integris Metals, Inc., Integris Metals Ltd., Ryerson Tull Canada, Inc., the
lenders party thereto, JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank), as general administrative agent, collateral agent and swingline
lender, JPMorgan Chase Bank, National Association, Toronto Branch, as Canadian
administrative agent and General Electric Capital Corporation, as syndication
agent and co-collateral agent;

 

WHEREAS, in connection with the amendment and restatement (and combination) of
the Existing Ryerson Facility and the Existing Integris Facility into the Credit
Agreement, the parties thereto have agreed to amend, restate and combine the
Existing Ryerson U.S. Security Agreement and the Existing Integris U.S. Security
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
each of the Existing Ryerson U.S. Security Agreement and the Existing Integris
U.S. Security Agreement is amended and restated (and combined) as follows:

 

SECTION 1. Definitions.

 

(a) Terms Defined in Credit Agreement. Terms defined in the Credit Agreement and
not otherwise defined in subsection 1(b) or 1(c) have, as used herein, the
respective meanings provided for therein.

 

(b) Terms Defined in UCC. As used herein, each of the following terms has the
meaning specified in the UCC:

 

Term

--------------------------------------------------------------------------------

   UCC


--------------------------------------------------------------------------------

Account

   9-102

Authenticate

   9-102 Chattel Paper    9-102

Deposit Account

   9-102

 

2



--------------------------------------------------------------------------------

Term

--------------------------------------------------------------------------------

   UCC


--------------------------------------------------------------------------------

General Intangibles

   9-102

Instrument

   9-102

Inventory

   9-102

Letter-of-Credit Right

   9-102

Payment Intangible

   9-102

Supporting Obligation

   9-102

 

(c) Additional Definitions. The following additional terms, as used herein, have
the following meanings:

 

“Additional Secured Obligations” means (a) the Secured Derivative Obligations
and (b) all obligations of the Credit Parties owed to either of the
Administrative Agents or any of their respective Affiliates in respect of cash
management services performed by such Administrative Agent or such Affiliates.

 

“Additional Secured Parties” means each holder from time to time of the
Additional Secured Obligations.

 

“Affiliate” means, with respect to any Person, (x) any other Person that
directly, or indirectly through one or more intermediaries, controls such Person
(a “Controlling Person”) or (y) any other Person which is controlled by or is
under common control with a Controlling Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Blocked Accounts” has the meaning set forth in Section 6.

 

“Blocked Account Agreement” means, with respect to any Deposit Account, a
blocked account agreement in favor of the Collateral Agent (or its sub-agent)
substantially in the form of Exhibit C attached hereto.

 

“Borrowers” means, collectively, the Company, Joseph T. Ryerson & Son, Inc., J.
M. Tull Metals Company, Inc, Integris Metals, Inc., Integris Metals Ltd.,
Ryerson Tull Canada, Inc. and their respective successors, and “Borrower” means
any of the foregoing.

 

“Collateral” means all property, whether now owned or hereafter acquired, on
which a Lien is granted or purports to be granted to the Collateral Agent
pursuant to the Security Documents. When used with respect to a specific Lien
Grantor, the term “Collateral” means all its property on which such a Lien is
granted or purports to be granted.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank), in its capacity as Collateral Agent for the Secured Parties under
the Security Documents, and its successors in such capacity.

 

3



--------------------------------------------------------------------------------

“Company” means Ryerson Tull, Inc., a Delaware corporation, and its successors.

 

“Contracts” means all contracts for the sale, lease, exchange or other
disposition of Inventory, whether or not performed and whether or not subject to
termination upon a contingency or at the option of any party thereto.

 

“Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Derivative Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Effective Date” means: (a) with respect to each Lien Grantor that was a party
to the Existing Ryerson U.S. Security Agreement, the date on which it became a
party thereto, (b) with respect to each Lien Grantor that was a party to the
Existing Integris U.S. Security Agreement, the date on which it became a party
thereto, and (c) with respect to any Lien Grantor which becomes a party hereto
subsequent to the Effective Date as defined in the Credit Agreement, the date
this Agreement becomes effective with respect to such Lien Grantor.

 

“Event of Default” means any Event of Default as defined in the Credit Agreement
and any similar event with respect to any Additional Secured Obligation that
permits the acceleration of the maturity thereof (or an equivalent remedy).

 

“First Secured Derivative Obligations” means the Secured Derivative Obligations
to the extent (but only to the extent) that they are designated by the Borrower
as “First Secured Derivative Obligations” in accordance with Section 23. For the
avoidance of doubt, unless the context otherwise requires, any reference herein
to the “amount” or the “principal amount” of a First Secured Derivative
Obligation shall refer to then current Mark-to-Market Value of such First
Secured Derivative Obligation.

 

“Foreign Subsidiary” means any Subsidiary which is organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

 

“Guarantors” means, collectively, (i) the Company and each U.S. Subsidiary
(other than an Immaterial Subsidiary) listed on the signature pages hereof under
the caption “Subsidiary Guarantors”, and their respective successors, and (ii)
each U.S. Subsidiary (other than an Immaterial Subsidiary) that shall, at any
time after the date hereof, become a Guarantor pursuant to Section 14, and
“Guarantor” means any of the foregoing.

 

4



--------------------------------------------------------------------------------

“Lien Grantors” means the U.S. Borrowers and the other Guarantors.

 

“Liquid Investment” means (i) direct obligations of the United States or any
agency thereof, (ii) obligations guaranteed by the United States or any agency
thereof, (iii) time deposits and money market deposit accounts issued by or
guaranteed by or placed with a Lender, and (iv) fully collateralized repurchase
agreements for securities described in clause (i) or (ii) above entered into
with a Lender, provided in each case that such Liquid Investment (x) matures
within 30 days after it is first included in the Collateral and (y) is in a
form, and is issued and held in a manner, that in the reasonable judgment of the
Collateral Agent permits appropriate measures to have been taken to perfect
security interests therein.

 

“Liquidated Secured Obligation” means at any time any Secured Obligation (or
portion thereof) that is not an Unliquidated Secured Obligation at such time.

 

“Mark-to-Market Value” means, at any date with respect to any Derivative
Obligation, the lesser of (i) the amount that would be payable by the applicable
Borrower if the applicable Derivative Contract were terminated at such time in
circumstances in which the Borrower was the defaulting party, taking into
account the effect of any enforceable netting arrangement between the parties to
such Derivative Contract with respect to mutual obligations in respect of other
Secured Derivative Obligations between such parties and (ii) the amount stated
in the applicable Derivative Contract to be the maximum amount which can be
asserted as a secured claim against the Collateral.

 

“Opinion of Counsel” means a written opinion of legal counsel (who may be
counsel to a Lien Grantor or other counsel, in either case approved by the
Administrative Agent in a writing delivered to the Collateral Agent, which
approval shall not be unreasonably withheld) addressed and delivered to the
Collateral Agent.

 

“own” refers to the possession of sufficient rights in property to grant a
security interest therein as contemplated by UCC Section 9-203, and “acquire”
refers to the acquisition of any such rights.

 

“Perfection Certificate” means, with respect to any Lien Grantor, a certificate
substantially in the form of Exhibit B, completed and supplemented with the
schedules contemplated thereby to the reasonable satisfaction of the Collateral
Agent, and signed by an officer of such Lien Grantor.

 

5



--------------------------------------------------------------------------------

“Permitted Liens” means (i) the Transaction Liens and (ii) any other Liens on
the Collateral permitted to be created or assumed or to exist pursuant to the
Credit Agreement.

 

“Pledged”, when used in conjunction with any type of asset, means at any time an
asset of such type that is included (or that creates rights that are included)
in the Collateral at such time. For example, “Pledged Inventory” means Inventory
that is included in the Collateral at such time.

 

“Post-Petition Interest” means any interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency
or reorganization of a Lien Grantor (or would accrue but for the operation of
applicable bankruptcy or insolvency laws), whether or not such interest is
allowed or allowable as a claim in any such proceeding.

 

“Proceeds” means all proceeds of, and all other profits, products, rents or
receipts, in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Lien Grantor against third
parties for loss of, damage to or destruction of, or for proceeds payable under,
or unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

 

“Receivables” means, with respect to any Lien Grantor, all Accounts and Payment
Intangibles owned by it and all other rights, titles or interests which, in
accordance with GAAP would be included in receivables on its balance sheet
(including any such Accounts and/or rights, titles or interests that might be
characterized as Chattel Paper, Instruments or General Intangibles under the
Uniform Commercial Code in effect in any jurisdiction), in each case arising
from the sale, lease, exchange or other disposition of Inventory, and all of
such Lien Grantor’s rights to any goods, services or other property related to
any of the foregoing (including returned or repossessed goods and unpaid
seller’s rights of rescission, replevin, reclamation and rights to stoppage in
transit), and all collateral security and supporting obligations of any kind
given by any Person with respect to any of the foregoing.

 

“Related Documents” means the Credit Agreement, the Notes, the Swingline Note,
the Bankers’ Acceptances, the Acceptance Notes, the Security Documents and the
documentation governing the Additional Secured Obligations.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and its Affiliates.

 

“Release Conditions” means the following conditions for releasing all the
Secured Guarantees and terminating all the Transaction Liens:

 

(i) all Commitments under the Credit Agreement shall have expired or been
terminated;

 

6



--------------------------------------------------------------------------------

(ii) all Liquidated Secured Obligations shall have been paid in full; and

 

(iii) no Unliquidated Secured Obligation shall remain outstanding or such
Unliquidated Secured Obligation shall be cash collateralized to an extent and in
a manner reasonably satisfactory to each affected Secured Party.

 

“Required Secured Parties” means (i) until such time as the Release Conditions
are satisfied with respect to the Credit Agreement and the Secured Loan
Obligations, the Required Lenders (and, for purposes of a release of all or any
substantial portion of the Secured Guarantees or all or any substantial portion
of the Collateral, all of the Lenders) and (ii) thereafter, the holders of a
majority in face amount of the Additional Secured Obligations.

 

“Second Secured Derivative Obligations” means all Secured Derivative Obligations
that are not First Secured Derivative Obligations. For the avoidance of doubt,
unless the context otherwise requires, any reference herein to the “amount” or
the “principal amount” of a Second Secured Derivative Obligation shall refer to
then current Mark-to-Market Value of such Second Secured Derivative Obligation.

 

“Secured Agreement”, when used with respect to any Secured Obligation, refers
collectively to each instrument, agreement or other document that sets forth
obligations of the Lien Grantors and/or rights of the holder with respect to
such Secured Obligation.

 

“Secured Derivative Obligations” means Derivative Obligations of any Credit
Party owing to any Person that was a Lender or Lender Affiliate on the trade
date for any such Derivative Obligation, or an assignee of such Person; provided
that (i) such Derivative Obligation is entered into in the course of the
ordinary business practice of such Credit Party and not for speculative purposes
and (ii) such Derivative Obligation has been designated by the Company as an
additional Secured Obligation in accordance with Section 23.

 

“Secured Guarantee” means, with respect to each Guarantor, its guarantee of the
Secured Obligations under Section 2 hereof or Section (a) of a Security
Agreement Supplement.

 

“Secured Loan Obligations” means all principal of all Loans (including the face
amount of all Bankers’ Acceptances) and Swingline Loans outstanding from time to
time under the Credit Agreement and all obligations to reimburse LC
Disbursements, all interest (including Post-Petition Interest) thereon and all
other amounts now or hereafter payable by the Borrowers pursuant to the
Financing Documents.

 

7



--------------------------------------------------------------------------------

“Secured Obligations” means the Secured Loan Obligations and the Additional
Secured Obligations.

 

“Secured Parties” means the holders from time to time of the Secured Obligations
(including, as the case may be, any of such holders in its capacity as Security
Agent or Collateral Agent), and “Secured Party” means any of them as the context
may require.

 

“Security Agreement Supplement” means a Security Agreement Supplement,
substantially in the form of Exhibit A, signed and delivered to the Collateral
Agent for the purpose of adding a Subsidiary of the Company as a party hereto
pursuant to Section 14 and/or adding additional property to the Collateral.

 

“Security Documents” means this Agreement, the Security Agreement Supplements,
the Blocked Account Agreements and all other supplemental or additional security
agreements, control agreements or similar instruments delivered pursuant to the
Financing Documents.

 

“Sweep Collateral” has the meaning set forth in Section 6.

 

“Sweep Period” means (i) each period that begins on any day on which Total
Facility Availability is less than $50,000,000, and ends on the first day
thereafter on which Total Facility Availability has been at least $55,000,000
for 30 consecutive days and (ii) each period that begins when an Event of
Default occurs, and ends when no Event of Default is continuing; provided that,
except in the case of a Sweep Period that begins upon the occurrence of any
Event of Default described in Section 6.01(a)(i), 6.01(a)(ii) or 6.01(d) of the
Credit Agreement with respect to any Borrower (which Sweep Period shall commence
automatically upon the occurrence of such Event of Default), no Sweep Period
shall be deemed to have commenced unless and until either Security Agent shall
have so determined and shall have so notified the U.S. Borrowers’ Agent.

 

“Transaction Liens” means the Liens granted by the Lien Grantors under the
Security Documents.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Transaction Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

8



--------------------------------------------------------------------------------

“Unliquidated Secured Obligation” means, at any time, any Secured Obligation (or
portion thereof) that is contingent in nature or unliquidated at such time,
including any Secured Obligation that is:

 

(i) an obligation to reimburse a bank for drawings not yet made under a letter
of credit issued by it;

 

(ii) any other obligation (including any guarantee) that is contingent in nature
at such time; or

 

(iii) an obligation to provide collateral to secure any of the foregoing types
of obligations.

 

“U.S. Cash Collateral Account” has the meaning set forth in Section 6.

 

(d) Terms Generally. The definitions of terms herein (including those
incorporated by reference to the UCC or to another document) apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun includes the corresponding masculine, feminine and neuter
forms. The words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise, (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Sections, Exhibits
and Schedules shall be construed to refer to Sections of, and Exhibits and
Schedules to, this Agreement and (e) the word “property” shall be construed to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

 

SECTION 2. Guarantees by Guarantors.

 

(a) Secured Guarantees. Each Guarantor unconditionally guarantees to the
Collateral Agent for the benefit of the Secured Parties the full and punctual
payment of each Secured Obligation when due (whether at stated maturity, upon
acceleration or otherwise). If any Borrower fails to pay any Secured Obligation
punctually when due, each Guarantor agrees that it will forthwith on demand pay
the amount not so paid at the place and in the manner specified in the relevant
Secured Agreement.

 

9



--------------------------------------------------------------------------------

(b) Secured Guarantees Unconditional. The obligations of each Guarantor under
its Secured Guarantee shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(i) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any Borrower, any other Guarantor or any other Person under
any Secured Agreement, by operation of law or otherwise;

 

(ii) any modification or amendment of or supplement to any Secured Agreement;

 

(iii) any release, impairment, non-perfection or invalidity of any direct or
indirect security for any obligation of any Borrower, any other Guarantor or any
other Person under any Secured Agreement;

 

(iv) any change in the corporate existence, structure or ownership of any
Borrower, any other Guarantor or any other Person or any of their respective
subsidiaries, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Borrower, any other Guarantor or any other Person or
any of their assets or any resulting release or discharge of any obligation of
any Borrower, any other Guarantor or any other Person under any Secured
Agreement;

 

(v) the existence of any claim, set-off or other right that such Guarantor may
have at any time against any Borrower, any other Guarantor, any Secured Party or
any other Person, whether in connection with the Financing Documents or any
unrelated transactions, provided that nothing herein shall prevent the assertion
of any such claim by separate suit or compulsory counterclaim;

 

(vi) any invalidity or unenforceability relating to or against any Borrower, any
other Guarantor or any other Person for any reason of any Secured Agreement, or
any provision of applicable law or regulation purporting to prohibit the payment
of any Secured Obligation by any Borrower, any other Guarantor or any other
Person; or

 

(vii) any other act or omission to act or delay of any kind by any Borrower, any
other Guarantor, any other party to any Secured Agreement, any Secured Party or
any other Person, or any other circumstance whatsoever that might, but for the
provisions of this clause 2(b)(vii), constitute a legal or equitable discharge
of or defense to any obligation of any Guarantor hereunder.

 

(c) Release of Secured Guarantees. (i) All the Secured Guarantees will be
released when all the Release Conditions are satisfied. If at any time any

 

10



--------------------------------------------------------------------------------

payment of a Secured Obligation is rescinded or must be otherwise restored or
returned upon the insolvency or receivership of any Borrower or otherwise, the
Secured Guarantees shall be reinstated with respect thereto as though such
payment had been due but not made at such time.

 

(ii) If all the capital stock of a Guarantor or all the assets of a Guarantor
are sold to a Person other than a Borrower or a Subsidiary of a Borrower in a
transaction not prohibited by the Credit Agreement (any such sale, a “Sale of
Guarantor”), the Collateral Agent shall promptly release such Guarantor from its
Secured Guarantee. Such release shall not require the consent of any Secured
Party, and the Collateral Agent and any third party shall be fully protected in
relying on a certificate of the Company as to whether any particular sale
constitutes a Sale of Guarantor.

 

(iii) In addition to any release permitted by subsection 2(c)(ii), the
Collateral Agent may release any Secured Guarantee (subject to Section
9.05(b)(iv) of the Credit Agreement) with the prior written consent of the
Required Secured Parties.

 

(d) Waiver by Guarantors. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
Borrower, any other Guarantor or any other Person.

 

(e) Subrogation. Each Guarantor irrevocably waives any and all rights to which
it may be entitled, by operation of law or otherwise, upon making any payment
hereunder to be subrogated to the rights of the payee against the relevant
Credit Party with respect to such payment or against any direct or indirect
security therefor, or otherwise to be reimbursed, indemnified or exonerated by
or for the account of the relevant Credit Party in respect thereof unless, and
until such time as, all the Release Conditions have been satisfied.

 

(f) Contribution; Subordination. Each Guarantor (a “Contributing Guarantor”)
agrees that, in the event a payment shall be made by any other Guarantor under
this Agreement or assets of any other Guarantor shall be sold pursuant to this
Agreement to satisfy a claim against any Borrower or any Subsidiary of such
Borrower (such other Guarantor, the “Claiming Guarantor”), the Contributing
Guarantor shall indemnify the Claiming Guarantor in an amount equal to the
amount of such payment or the greater of the book value or the fair market value
of such assets, as the case may be, in each case multiplied by a fraction of
which the numerator shall be the net worth of the Contributing Guarantor as of
December 31, 2003 (or, in the case of any Guarantor becoming a party hereto
pursuant to Section 14 after the Effective Date, the end of the fiscal quarter
most recently ended before the date of the Security Agreement Supplement
executed and delivered by such Guarantor) and the denominator shall be the
aggregate of all such amounts (without duplication) for all such Guarantors. All
rights of the Guarantors under this Section and any other rights

 

11



--------------------------------------------------------------------------------

of indemnity, contribution or subrogation under applicable law or otherwise
shall be fully subordinated to the indefeasible payment in full in cash of the
Secured Obligations.

 

(g) Stay of Acceleration. If acceleration of the time for payment of any Secured
Obligation by any Borrower is stayed by reason of the insolvency or receivership
of such Borrower or otherwise, all Secured Obligations otherwise subject to
acceleration under the terms of any Secured Agreement shall nonetheless be
payable by the Guarantors hereunder forthwith on demand by the Collateral Agent.

 

(h) Right of Set-Off. If any Secured Obligation is not paid promptly when due,
each of the Secured Parties and each of their respective Affiliates which is a
deposit-taking institution or a subsidiary of such an institution is authorized,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Secured Party or Affiliate
to or for the credit or the account of any Guarantor against the obligations of
such Guarantor under its Secured Guarantee, irrespective of whether or not such
Secured Party shall have made any demand thereunder and although such
obligations may be unmatured. The rights of each Secured Party under this
subsection are in addition to all other rights and remedies (including other
rights of setoff) that such Secured Party may have.

 

(i) Continuing Guarantee. Each Secured Guarantee is a continuing guarantee,
shall be binding on the relevant Guarantor and its successors and assigns, and
shall be enforceable by the Collateral Agent. If all or part of any Secured
Party’s interest in any Secured Obligation is assigned or otherwise transferred,
the transferor’s rights in respect of each Secured Guarantee, to the extent
applicable to the obligation so transferred, shall automatically be transferred
with such obligation.

 

(j) Limitation on Obligations of Guarantors. The obligations of each Guarantor
under its Secured Guarantee shall be limited to an aggregate amount equal to the
largest amount that would not render such Secured Guarantee subject to avoidance
under Section 548 of the United States Bankruptcy Code or any comparable
provisions of applicable law.

 

(k) Continuation of Liens. For the purpose of clarification, the parties hereto
hereby acknowledge, agree and confirm that the Liens and guarantees provided
pursuant to the Existing Ryerson U.S. Security Agreement and the Existing
Integris U.S. Security Agreement continue under this Agreement to the extent of
the Liens and guarantees described herein and nothing herein or in the Credit
Agreement shall be deemed to terminate or release any such Liens or guarantees
until such time as so terminated or released in the manner provided for herein.

 

12



--------------------------------------------------------------------------------

SECTION 3. Grant of Transaction Liens.

 

(a) Each U.S. Borrower, in order to secure the Secured Obligations, and each
other Guarantor listed on the signature pages hereof, in order to secure its
Secured Guarantee, grants to the Collateral Agent for the benefit of the Secured
Parties a continuing security interest in all the following property of such
Borrower or such Guarantor, as the case may be, whether now owned or existing or
hereafter acquired or arising and regardless of where located:

 

(i) all Inventory;

 

(ii) all Receivables;

 

(iii) all Contracts;

 

(iv) all Blocked Accounts and the U.S. Cash Collateral Account;

 

(v) all books and records (including customer lists, credit files, computer
programs, printouts and other computer materials and records) of such Lien
Grantor pertaining to any of its Collateral; and

 

(vi) all other Proceeds of the Collateral described in the foregoing clauses (i)
through (v).

 

(b) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in all right, title and interest of the applicable
Lien Grantor in and to (i) any Supporting Obligation that supports such payment
or performance and (ii) any Lien that (x) secures such right to payment or
performance or (y) secures any such Supporting Obligation.

 

(c) The Transaction Liens are granted as security only and shall not subject the
Collateral Agent or any other Secured Party to, or transfer or in any way affect
or modify, any obligation or liability of any Lien Grantor with respect to any
of the Collateral or any transaction in connection therewith.

 

SECTION 4. General Representations and Warranties. As of the Effective Date and
(except as to those particular representations and warranties expressly made
only as of the Effective Date) as of the date of each Credit Event, each Lien
Grantor represents and warrants that:

 

(a) Such Lien Grantor is duly organized, validly existing and in good standing
under the laws of the jurisdiction identified as its jurisdiction of
organization in its Perfection Certificate.

 

13



--------------------------------------------------------------------------------

(b) Such Lien Grantor has good and marketable title to all its Collateral
(subject to exceptions that are, in the aggregate, not material), free and clear
of any Lien other than Permitted Liens.

 

(c) Such Lien Grantor has not performed any acts that might prevent the
Collateral Agent from enforcing any of the provisions of the Security Documents
or that would limit the Collateral Agent in any such enforcement. No financing
statement, security agreement, mortgage or similar or equivalent document or
instrument covering all or part of the Collateral owned by such Lien Grantor is
on file or of record in any jurisdiction in the United States or Canada in which
such filing or recording would be effective to perfect or record a Lien on such
Collateral, except financing statements, mortgages or other similar or
equivalent documents with respect to Permitted Liens. After the Effective Date,
no Collateral owned by such Lien Grantor will be in the possession or under the
control of any other Person having a Lien thereon, other than a Permitted Lien.

 

(d) The Transaction Liens on all Collateral owned by such Lien Grantor (i) have
been validly created, (ii) will attach to each item of such Collateral on the
Effective Date (or, if such Lien Grantor first obtains rights thereto on a later
date, on such later date) and (iii) when so attached, will secure all the
Secured Obligations or such Lien Grantor’s Secured Guarantee, as the case may
be.

 

(e) Such Lien Grantor has delivered a Perfection Certificate to the Collateral
Agent. The information set forth therein is correct and complete as of the
Effective Date.

 

(f) When UCC financing statements describing the Collateral as set forth in such
Lien Grantor’s Perfection Certificate have been filed in the offices specified
in such Perfection Certificate, the Transaction Liens will constitute perfected
security interests in the Collateral owned by such Lien Grantor to the extent
that a security interest therein may be perfected by filing pursuant to the UCC,
prior to all Liens and rights of others therein except Permitted Liens. Except
for the filing of such UCC financing statements, no registration, recordation or
filing with any governmental body, agency or official is required in connection
with the execution or delivery of the Security Documents or is necessary for the
validity or enforceability thereof or for the perfection of the Transaction
Liens pursuant to the UCC or for the enforcement of the Transaction Liens
pursuant to the UCC.

 

(g) Such Lien Grantor has taken, and will continue to take, all actions
necessary under the UCC to perfect its interest in any Receivables purchased or
otherwise acquired by it in a transaction subject to Article 9 of the UCC, as
against its assignors and creditors of its assignors.

 

(h) Such Lien Grantor’s Collateral is insured as required by the Credit
Agreement.

 

14



--------------------------------------------------------------------------------

(i) Any Inventory produced by such Lien Grantor has or will have been produced
in compliance with the applicable requirements of the Fair Labor Standards Act,
as amended.

 

SECTION 5. Further Assurances; General Covenants. Each Lien Grantor covenants as
follows:

 

(a) Such Lien Grantor will, from time to time, at its own expense, execute,
deliver, file and record any statement, assignment, instrument, document,
agreement or other paper and take any other action (including any filing of
financing or continuation statements under the UCC) that from time to time may
be reasonably necessary or desirable, or that the Collateral Agent may
reasonably request, in order to:

 

(i) create, preserve, perfect, confirm or validate the Transaction Liens on such
Lien Grantor’s Collateral (it being understood that no Lien Grantor shall be
required to make filings in the United States Copyright Office to perfect the
Transaction Liens on Collateral comprised of copyrights, unless the Collateral
Agent has requested such filings to be made);

 

(ii) enable the Collateral Agent and the other Secured Parties to obtain the
full benefits of the Security Documents; or

 

(iii) enable the Collateral Agent to exercise and enforce any of its rights,
powers and remedies with respect to any of such Lien Grantor’s Collateral

 

provided, that no Lien Grantor shall be required to comply with the requirements
of the Assignment of Claims Act, 1940 as amended or any equivalent state, local
or municipal legislation or equivalent Canadian legislation. To the extent
permitted by applicable law, such Lien Grantor authorizes the Collateral Agent
to execute and file such financing statements or continuation statements without
such Lien Grantor’s signature appearing thereon. Such Lien Grantor agrees that a
carbon, photographic, photostatic or other reproduction of this Agreement or of
a financing statement is sufficient as a financing statement to the extent
permitted by law. Such Lien Grantor constitutes the Collateral Agent its
attorney-in-fact to execute and file all filings required or so requested for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed; and such power, being coupled with an interest, shall be irrevocable
until all the Transaction Liens granted by such Lien Grantor terminate pursuant
to Section 13. Each Lien Grantor will pay the costs of, or incidental to, any
recording or filing of any financing or continuation statements or other
documents recorded or filed pursuant hereto in respect of such Lien Grantor.

 

(b) Such Lien Grantor will not (i) change its name or corporate structure, (ii)
change its location (determined as provided in UCC Section 9-307)

 

15



--------------------------------------------------------------------------------

or (iii) except with respect to a Permitted Lien, become bound, as provided in
UCC Section 9-203(d) or otherwise, by a security agreement entered into by
another Person, unless it shall have given the Collateral Agent prior notice
thereof and delivered an Opinion of Counsel or such other documentation with
respect thereto in accordance with Section 5(c).

 

(c) Before it takes any action contemplated by Section 5(b), such Lien Grantor,
at its own expense, will cause to be delivered to the Collateral Agent an
Opinion of Counsel or such other documentation, in each case as either Security
Agent may reasonably request, in form and substance reasonably satisfactory to
the Security Agents, to the effect that (i) all financing statements and
amendments or supplements thereto, continuation statements and other documents
required to be filed or recorded in order to perfect and protect (except with
respect to Permitted Liens) the Transaction Liens against all creditors of and
purchasers from such Lien Grantor after it takes such action (except any
applicable continuation statements that are to be filed more than six months
after the date thereof) have been filed or recorded in each office necessary for
such purpose, (ii) all fees and taxes, if any, payable in connection with such
filings or recordations have been paid in full and (iii) except as otherwise
agreed by the Required Secured Parties, such action will not (except with
respect to Permitted Liens) adversely affect the perfection or priority of the
Transaction Lien on any Collateral to be owned by such Lien Grantor after it
takes such action or the accuracy of such Lien Grantor’s representations and
warranties herein relating to the grant and perfection of a security interest in
such Collateral.

 

(d) Except in the ordinary course of business, such Lien Grantor will not sell,
lease, exchange, assign or otherwise dispose of, or grant any option with
respect to, any of its Collateral; provided that such Lien Grantor may do any of
the foregoing unless (i) doing so would violate a covenant in the Credit
Agreement or (ii) an Event of Default shall have occurred and be continuing and
the Collateral Agent shall have notified such Lien Grantor that its right to do
so is terminated, suspended or otherwise limited. Concurrently with any sale or
other disposition (except a sale or disposition to another Lien Grantor or a
lease) permitted by the foregoing proviso, the Transaction Liens on the assets
sold or disposed of (but not in any Proceeds arising from such sale or
disposition) will cease immediately without any action by the Collateral Agent
or any other Secured Party. The Collateral Agent will, at the U.S. Borrowers’
expense, promptly execute and deliver to the relevant Lien Grantor such
documents as such Lien Grantor shall reasonably request to evidence the fact
that any asset so sold or disposed of is no longer subject to a Transaction
Lien.

 

(e) Such Lien Grantor will, promptly upon request, provide to the Collateral
Agent all information and evidence concerning such Lien Grantor’s Collateral
that the Collateral Agent may reasonably request from time to time to enable it
to enforce the provisions of the Security Documents.

 

16



--------------------------------------------------------------------------------

SECTION 6. Cash Collateral Account. (a) (i) As soon as practicable, but in any
event no longer than 30 days following the Effective Date (or such longer period
as the U.S. Borrowers’ Agent and the Security Agents, in the exercise of their
reasonable discretion, may agree), each Lien Grantor shall have subjected all of
its lockboxes and the corresponding Deposit Accounts (the “Blocked Accounts”) to
Blocked Account Agreements, each of which Blocked Account Agreements shall
require at all times during the effectiveness thereof the transfer, on each of
the applicable bank’s business days, of all amounts in the subject blocked
account constituting Collateral to the U.S. Cash Collateral Account, (ii) as
soon as practicable, but in any event no longer than 30 days following the
Effective Date (or such longer period as the U.S. Borrowers’ Agent and the
Security Agents, in the exercise of their reasonable discretion, may agree),
Ryerson, Tull and Integris shall have subjected all of their Deposit Accounts
through which payments or other proceeds in respect of Receivables may flow to
Blocked Account Agreements which require the transfer, on each of the applicable
bank’s business days, of all amounts therein to the U.S. Cash Collateral Account
and (iii) as of the Effective Date, the Collateral Agent shall have established
an account (the “U.S. Cash Collateral Account”), in the name and under the
exclusive control of the Collateral Agent and subject to a Blocked Account
Agreement, into which all amounts owned by the Lien Grantors that are to be
deposited therein pursuant to the Financing Documents (such amounts constituting
Collateral, including, in any event, the items described in subclauses (x) and
(y) of clause (b) below, referred to collectively herein as the “Sweep
Collateral”) shall be deposited and applied pursuant to this Section 6.

 

(b) At all times, the U.S. Borrowers shall cause (and each other Lien Grantor
shall take all actions required on its part to cause) to be deposited (on each
of the applicable bank’s business days, through wire transfers of Collateral
held in the Deposit Accounts of Lien Grantors) in the U.S. Cash Collateral
Account, promptly upon receipt thereof, all Sweep Collateral, including, but not
limited to, (x) all payments received in respect of the Pledged Receivables and
(y) all other Proceeds of the Collateral.

 

(c) Unless (y) a Sweep Period is continuing or (z) the maturity of the Loans (or
other Secured Obligations) shall have been accelerated pursuant to Article 6 of
the Credit Agreement (or otherwise), the Collateral Agent shall withdraw amounts
from the U.S. Cash Collateral Account and remit such amounts to, or as directed
by, the U.S. Borrowers’ Agent from time to time.

 

(d) During any Sweep Period (i) all amounts held in the U.S. Cash Collateral
Account shall be applied by the Collateral Agent on each Business Day to the
outstanding principal balance of the Swingline Loans or, if applicable, as
provided in Section 8, (ii) following the repayment in full of all outstanding
Swingline Loans pursuant to clause (i), any remaining amounts held in the U.S.
Cash Collateral Account shall be applied by the Collateral Agent on each
Business Day to the outstanding principal balance of the Base Rate Loans and
Canadian Prime Rate Loans or, if applicable, as provided in Section 8, and (iii)

 

17



--------------------------------------------------------------------------------

following repayment in full of all outstanding Swingline Loans pursuant to
clause (i) and repayment in full of all outstanding Base Rate Loans and Canadian
Prime Rate Loans pursuant to clause (ii), any remaining amounts held in the Cash
Collateral Account may (x) be applied on a daily basis to the outstanding
principal balance of Euro-Dollar Loans (in forward order of the Interest Periods
applicable to such Euro-Dollar Loans, beginning with the Euro-Dollar Loans
subject to the shortest Interest Periods) and to the face amount of Bankers’
Acceptances (in forward order of the BA Maturity Dates applicable to such
Bankers’ Acceptances, beginning with the Bankers’ Acceptances subject to the
earliest BA Maturity Dates) or (y) continue to be held in the Cash Collateral
Account to be applied to the outstanding principal balance of Base Rate Loans
and, upon expiration of Interest Periods, Euro-Dollar Loans and, upon the
applicable BA Maturity Dates, to the face amount of Bankers’ Acceptances, in
each case at the sole discretion of the Security Agents.

 

(e) Funds held in the U.S. Cash Collateral Account may, until withdrawn or
required to be applied pursuant hereto, be invested and reinvested in such
Liquid Investments as the U.S. Borrowers’ Agent shall request from time to time;
provided that, if a Sweep Period is continuing, the Collateral Agent may select
such Liquid Investments.

 

(f) If immediately available cash on deposit in the U.S. Cash Collateral Account
is not sufficient to make any distribution or withdrawal to be made pursuant
hereto, the Collateral Agent will cause to be liquidated, as promptly as
practicable, such investments held in or credited to the U.S. Cash Collateral
Account as shall be required to obtain sufficient cash to make such distribution
or withdrawal and, notwithstanding any other provision hereof, such distribution
or withdrawal shall not be made until such liquidation has taken place.

 

SECTION 7. Remedies Upon Event of Default. (a) If an Event of Default shall have
occurred and be continuing, the Collateral Agent may exercise (or cause its
sub-agents to exercise) any or all of the remedies available to it (or to such
sub-agents) under the Security Documents.

 

(b) Without limiting the generality of the foregoing, (i) if an Event of Default
shall have occurred and be continuing, the Collateral Agent may exercise on
behalf of the Secured Parties all the rights of a secured party under the UCC
(whether or not in effect in the jurisdiction where such rights are exercised)
with respect to any Collateral and (ii) in addition, if an Event of Default
shall have occurred and be continuing, the Collateral Agent may, without being
required to give any notice, except as herein provided or as may be required by
mandatory provisions of law, withdraw all cash held in the U.S. Cash Collateral
Account and apply such cash as provided in Section 8 and, if there shall be no
such cash or if such cash shall be insufficient to pay all the Secured
Obligations in full, sell, lease, license or otherwise dispose of the Collateral
or any part thereof. Notice of any such sale or other disposition shall be given
to the relevant Lien Grantor(s) as required by Section 8.

 

18



--------------------------------------------------------------------------------

SECTION 8. Application of Proceeds. (a) If an Event of Default shall have
occurred and be continuing, the Collateral Agent may apply the proceeds of any
sale or other disposition of all or any part of the Collateral in the following
order of priorities:

 

first, to pay the expenses of such sale or other disposition, including
reasonable compensation to agents of and counsel for the Collateral Agent, and
all expenses, liabilities and advances incurred or made by the Collateral Agent
in connection with the Security Documents, and any other amounts then due and
payable to the Collateral Agent pursuant to Section 9 or to the Agents pursuant
to the Credit Agreement;

 

second, to pay the unpaid principal of the Swingline Loans until payment in full
of the principal of all Swingline Loans shall have been made;

 

third, to pay the unpaid principal of the other Secured Obligations (other than
Second Secured Derivative Obligations) ratably (or provide for the payment
thereof pursuant to Section 8(b)), until payment in full of the principal of all
other Secured Obligations (other than Second Secured Derivative Obligations)
shall have been made (or so provided for);

 

fourth, to pay ratably all interest (including Post-Petition Interest) and all
facility and other fees payable under the Related Documents (other than any
relating to Second Secured Derivative Obligations), until payment in full of all
such interest and fees shall have been made;

 

fifth, to pay all other Secured Obligations (other than Second Secured
Derivative Obligations) ratably (or provide for the payment thereof pursuant to
Section 8(b)), until payment in full of all such other Secured Obligations
(other than Second Secured Derivative Obligations) shall have been made (or so
provided for);

 

sixth, to pay ratably all Second Secured Derivative Obligations (or provide
payment therefor pursuant to Section 8(b)) until payment in full of such Second
Secured Derivative Obligations shall have been made (or so provided for); and

 

finally, to pay to the relevant Lien Grantor, or as a court of competent
jurisdiction may direct, any surplus then remaining from the proceeds of the
Collateral owned by it;

 

provided that Collateral owned by a Guarantor and any proceeds thereof shall be
applied pursuant to the foregoing clauses first, second, third, fourth, fifth
and sixth only to the extent permitted by the limitation in Section 2(j). The
Collateral Agent may make such distributions hereunder in cash or in kind or, on
a ratable basis, in any combination thereof.

 

19



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, the parties hereto agree that
the unpaid principal (i.e., the Mark-to-Market Value) of the First Secured
Derivative Obligations shall be paid, ratably with the unpaid principal of other
Secured Obligations (other than Second Secured Derivative Obligations), pursuant
to clause third above; provided that if on the date of any application of cash
or proceeds in accordance with this Section 8(a), the aggregate Mark-to-Market
Value of First Secured Derivative Obligations exceeds an amount equal to the
difference of $50,000,000 less the aggregate Mark-to-Market Value of (A) all
First Secured Derivative Obligations previously paid pursuant to this Section
8(a) plus (B) all First Secured Derivative Obligations (as defined in the
Canadian Security Agreement) previously paid or to be paid on such date pursuant
to Section 8(a) of the Canadian Security Agreement (such difference, the
“Available Derivative Amount” at such date), then: (x) the Secured Obligations
payable pursuant to clause third above shall include the Mark-to-Market Value of
First Secured Derivative Obligations in an aggregate amount equal to the
Available Derivative Amount at such date (which Available Derivative Amount
shall represent and be comprised of a ratable portion (the “Permitted Ratable
Portion”) of the Mark-to-Market Value of each First Secured Derivative
Obligation), and (y) the portion of the Mark-to-Market Value of each First
Secured Derivative Obligation that is in excess of the Permitted Ratable Portion
referred to in clause (x) above (and is therefore not paid ratably with the
unpaid principal of Secured Obligations pursuant to clause third above) shall,
for all purposes of this Section 8(a), be treated as and deemed to be unpaid
principal of a Second Secured Derivative Obligation, and shall be paid, ratably
with the unpaid principal of all other Second Secured Derivative Obligations,
pursuant to clause sixth above.

 

(b) If at any time any portion of any monies collected or received by the
Collateral Agent would, but for the provisions of this Section 8(b), be payable
pursuant to Section 8(a) in respect of an Unliquidated Secured Obligation, the
Collateral Agent shall not apply any monies to pay such Unliquidated Secured
Obligation but instead shall request the holder thereof, at least 10 days before
each proposed distribution hereunder, to notify the Collateral Agent as to the
maximum amount of such Unliquidated Secured Obligation if then ascertainable
(e.g., in the case of a letter of credit, the maximum amount available for
subsequent drawings thereunder). If the holder of such Unliquidated Secured
Obligation does not notify the Collateral Agent of the maximum ascertainable
amount thereof at least two Business Days before such distribution, such
Unliquidated Secured Obligation will not be entitled to share in such
distribution. If such holder does so notify the Collateral Agent as to the
maximum ascertainable amount thereof, the Collateral Agent will allocate to such
holder a portion of the monies to be distributed in such distribution,
calculated as if such Unliquidated Secured Obligation were outstanding in such
maximum ascertainable amount. However, the Collateral Agent will not apply such
portion of such monies to pay such Unliquidated Secured Obligation, but instead
will hold such monies or invest such monies in Liquid Investments. All such
monies

 

20



--------------------------------------------------------------------------------

and Liquid Investments and all proceeds thereof will constitute Collateral
hereunder, but will be subject to distribution in accordance with this Section
8(b) rather than Section 8(a). The Collateral Agent will hold all such monies
and Liquid Investments and the net proceeds thereof in trust until all or part
of such Unliquidated Secured Obligation becomes a Liquidated Secured Obligation,
whereupon the Collateral Agent at the request of the relevant Secured Party will
apply the amount so held in trust to pay such Liquidated Secured Obligation;
provided that, if the other Secured Obligations theretofore paid pursuant to the
same clause of Section 8(a) (i.e., clause third, fifth or sixth) were not paid
in full, the Collateral Agent will apply the amount so held in trust to pay the
same percentage of such Liquidated Secured Obligation as the percentage of such
other Secured Obligations theretofore paid pursuant to the same clause of
Section 8(a). If (i) the holder of such Unliquidated Secured Obligation shall
advise the Collateral Agent that no portion thereof remains in the category of
an Unliquidated Secured Obligation and (ii) the Collateral Agent still holds any
amount held in trust pursuant to this Section 8(b) in respect of such
Unliquidated Secured Obligation (after paying all amounts payable pursuant to
the preceding sentence with respect to any portions thereof that became
Liquidated Secured Obligations), such remaining amount will be applied by the
Collateral Agent in the order of priorities set forth in Section 8(a).

 

(c) In making the payments and allocations required by this Section, the
Collateral Agent may rely upon information supplied to it pursuant to Section
12(g). All distributions made by the Collateral Agent pursuant to this Section
shall be final (except in the event of manifest error) and the Collateral Agent
shall have no duty to inquire as to the application by any Secured Party of any
amount distributed to it.

 

SECTION 9. Fees and Expenses; Indemnification. (a) Each Lien Grantor will
forthwith upon demand pay to the Collateral Agent:

 

(i) the amount of any taxes that the Collateral Agent may have been required to
pay by reason of the Transaction Liens on such Lien Grantor’s Collateral or to
free any Collateral of such Lien Grantor from any other Lien thereon (other than
Permitted Liens);

 

(ii) the amount of any and all reasonable out-of-pocket expenses, including
transfer taxes and reasonable fees and expenses of counsel and other experts,
that the Collateral Agent may incur in connection with (x) the administration or
enforcement of the Security Documents, including such expenses as are incurred
to preserve the value of the Collateral or the validity, perfection, rank or
value of any Transaction Lien, (y) the collection, sale or other disposition of
any Collateral or (z) the exercise by the Collateral Agent of any of its rights
or powers under the Security Documents, in each case with respect to such Lien
Grantor;

 

21



--------------------------------------------------------------------------------

(iii) the amount of any fees that such Lien Grantor shall have agreed in writing
to pay to the Collateral Agent and that shall have become due and payable in
accordance with such written agreement; and

 

(iv) the amount required to indemnify the Collateral Agent for, or hold it
harmless and defend it against, any loss, liability or expense (including the
reasonable fees and expenses of its counsel and any experts or sub-agents
appointed by it hereunder) incurred or suffered by the Collateral Agent in
connection with the Security Documents with respect to such Lien Grantor, except
to the extent that such loss, liability or expense arises from the Collateral
Agent’s gross negligence or willful misconduct or a breach of any duty that the
Collateral Agent has under this Agreement (after giving effect to Sections 11
and 12).

 

Any such amount not paid to the Collateral Agent on demand will bear interest
for each day thereafter until paid at a rate per annum equal to the sum of
(i)(A) in the case of amounts denominated in Dollars, the rate applicable to
Base Rate Loans for such day, or (B) in the case of amounts denominated in
Canadian Dollars, the rate applicable to Canadian Prime Rate Loans, plus in each
case (ii) as to any such amounts not paid within ten Business Days of demand
therefor, 2% per annum.

 

(b) If any transfer tax, documentary stamp tax or other tax is payable in
connection with any transfer or other transaction with respect to any Lien
Grantor provided for in the Security Documents, such Lien Grantor will pay such
tax and provide any required tax stamps to the Collateral Agent or as otherwise
required by law.

 

SECTION 10. Authority to Administer Collateral. Each Lien Grantor irrevocably
appoints the Collateral Agent its true and lawful attorney, with full power of
substitution, in the name of such Lien Grantor, any Secured Party or otherwise,
for the sole use and benefit of the Secured Parties, but at the U.S. Borrowers’
expense, to the extent permitted by law to exercise, at any time and from time
to time while an Event of Default shall have occurred and be continuing, all or
any of the following powers with respect to all or any of such Lien Grantor’s
Collateral (to the extent necessary to pay the Secured Obligations in full):

 

(a) to demand, sue for, collect, receive and give acquittance for any and all
monies due or to become due upon or by virtue thereof,

 

(b) to settle, compromise, compound, prosecute or defend any action or
proceeding with respect thereto,

 

(c) to sell, lease, license or otherwise dispose of the same or the proceeds or
avails thereof, as fully and effectually as if the Collateral Agent were the
absolute owner thereof, and

 

22



--------------------------------------------------------------------------------

(d) to extend the time of payment of any or all thereof and to make any
allowance or other adjustment with reference thereto;

 

provided that, except in the case of Collateral that is perishable or threatens
to decline speedily in value or is of a type customarily sold on a recognized
market, the Collateral Agent will give the relevant Lien Grantor at least ten
days’ prior written notice of the time and place of any public sale thereof or
the time after which any private sale or other intended disposition thereof will
be made. The Collateral Agent and each Lien Grantor agree that such notice shall
be considered to have been “sent within a reasonable time” pursuant to UCC
Section 9-612. Such notice shall (i) contain the information specified in UCC
Section 9-613, (ii) be Authenticated and (iii) be sent to the parties required
to be notified pursuant to UCC Section 9-611(c); provided that, if the
Collateral Agent fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of law under the UCC.

 

SECTION 11. Limitation on Duty in Respect of Collateral. Beyond the exercise of
reasonable care in the custody and preservation thereof, the Collateral Agent
will have no duty as to any Collateral in its possession or control or in the
possession or control of any sub-agent or bailee or any income therefrom or as
to the preservation of rights against prior parties or any other rights
pertaining thereto. The Collateral Agent will be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession or control if such Collateral is accorded treatment substantially
equal to that which it accords its own property, and will not be liable or
responsible for any loss or damage to any Collateral, or for any diminution in
the value thereof, by reason of any act or omission of any sub-agent or bailee
selected by the Collateral Agent in good faith or by reason of any act or
omission by the Collateral Agent pursuant to instructions from the General
Administrative Agent or the Security Agents, except to the extent that such
liability arises from the Collateral Agent’s gross negligence or willful
misconduct.

 

SECTION 12. General Provisions Concerning the Collateral Agent.

 

(a) Authority. The Collateral Agent is authorized to take such actions and to
exercise such powers as are delegated to the Collateral Agent by the terms of
the Security Documents, together with such actions and powers as are reasonably
incidental thereto.

 

(b) Coordination with Collateral Agent. To the extent requested to do so by any
Secured Party, the Collateral Agent will promptly notify such Secured Party of
each notice or other communication received by the Collateral Agent hereunder
and/or deliver a copy thereof to such Secured Party. As to any matters not
expressly provided for herein (including (i) the timing and methods of
realization upon the Collateral and (ii) the exercise of any power that the
Collateral Agent may, but is not expressly required to, exercise under any
Security Document), the Collateral Agent shall act or refrain from acting in

 

23



--------------------------------------------------------------------------------

accordance with written instructions from the Required Secured Parties or, in
the absence of such instructions, in accordance with its discretion (subject to
the following provisions of this Section).

 

(c) Rights and Powers as a Secured Party. The Person serving as the Collateral
Agent shall, in its capacity as a Secured Party, have the same rights and powers
as any other Secured Party and may exercise the same as though it were not the
Collateral Agent. Such Person and its Affiliates may accept deposits from, lend
money to and generally engage in any kind of business with the Borrowers, any of
their Subsidiaries or their respective Affiliates as if it were not the
Collateral Agent hereunder.

 

(d) Limited Duties and Responsibilities. The Collateral Agent shall not have any
duties or obligations under the Security Documents except those expressly set
forth therein. Without limiting the generality of the foregoing, (i) the
Collateral Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing, (ii)
the Collateral Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Security Documents that the Collateral Agent is
required in writing to exercise by the Required Secured Parties, and (iii)
except as expressly set forth in the Security Documents, the Collateral Agent
shall not have any duty to disclose, and shall not be liable for any failure to
disclose, any information relating to the Borrowers or any of their Subsidiaries
that is communicated to or obtained by the bank serving as Collateral Agent or
any of its Affiliates in any capacity. The Collateral Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Secured Parties or in the absence of its own gross negligence or
willful misconduct. The Collateral Agent shall not be responsible for the
existence, genuineness or value of any Collateral or for the validity,
perfection, priority or enforceability of any Transaction Lien, whether impaired
by operation of law or by reason of any action or omission to act on its part
under the Security Documents. The Collateral Agent shall be deemed not to have
knowledge of any Event of Default unless and until written notice thereof is
given to the Collateral Agent by the U.S. Borrowers’ Agent or a Secured Party,
and the Collateral Agent shall not be responsible for or have any duty to
ascertain or inquire into (v) any statement, warranty or representation made in
or in connection with any Security Document, (w) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (x) the performance or observance of any of the covenants, agreements
or other terms or conditions set forth in any Security Document, (y) the
validity, enforceability, effectiveness or genuineness of any Security Document
or any other agreement, instrument or document, or (z) the satisfaction of any
condition set forth in any Security Document.

 

(e) Authority to Rely on Certain Writings, Statements and Advice. The Collateral
Agent shall be entitled to rely on, and shall not incur any liability for
relying on, any notice, request, certificate, consent, statement, instrument,

 

24



--------------------------------------------------------------------------------

document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Collateral Agent also may rely on any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The
Collateral Agent may consult with legal counsel (who may be counsel for the
Borrowers or any of their Subsidiaries), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountant or
expert. The Collateral Agent may rely conclusively on advice from the applicable
Administrative Agent as to whether at any time (i) an Event of Default under the
Credit Agreement has occurred and is continuing, (ii) the maturity of the Loans
has been accelerated or (iii) any proposed action is permitted or required by
the Credit Agreement.

 

(f) Sub-Agents and Related Parties. The Collateral Agent may perform any of its
duties and exercise any of its rights and powers through one or more sub-agents
appointed by it. The Collateral Agent and any such sub-agent may perform any of
its duties and exercise any of its rights and powers through its Related
Parties. The exculpatory provisions of Section 11 and this Section shall apply
to any such sub-agent and to the Related Parties of the Collateral Agent and any
such sub-agent.

 

(g) Information as to Secured Obligations and Actions by Secured Parties. For
all purposes of the Security Documents, including determining the amounts of the
Secured Obligations and whether a Secured Obligation is an Unliquidated Secured
Obligation or not, or whether any action has been taken under any Secured
Agreement, the Collateral Agent will be entitled to rely on information from (i)
the applicable Administrative Agent for information as to the Lenders, either
Administrative Agent, the Security Agents or the Collateral Agent, their Secured
Obligations and actions taken by them, (ii) any Secured Party (or any trustee,
agent or similar representative designated pursuant to subsection (f) to supply
such information) for information as to its Secured Obligations and actions
taken by it, to the extent that the Collateral Agent has not obtained such
information from the foregoing sources and (iii) the Borrowers’ Agent, to the
extent that the Collateral Agent has not obtained information from the foregoing
sources.

 

(h) Notice to Secured Parties. Within two Business Days after it receives or
sends any notice referred to in this subsection, the Collateral Agent shall send
to the Administrative Agents and each Secured Party requesting notice thereof,
copies of any notice given by the Collateral Agent to any Lien Grantor, or
received by it from any Lien Grantor, pursuant to Section 7, 8, 10, 12(j) or 13;
provided that such Secured Party has, at least five Business Days prior thereto,
delivered to the Collateral Agent a written notice (i) stating that it holds one
or more Secured Obligations and wishes to receive copies of such notices and
(ii) setting forth its address, facsimile number and e-mail address to which
copies of such notices should be sent.

 

25



--------------------------------------------------------------------------------

(i) Collateral Agent May Refuse to Act. The Collateral Agent may refuse to act
on any notice, consent, direction or instruction from the Administrative Agent,
the Security Agents or any Secured Parties or any agent, trustee or similar
representative thereof that, in the Collateral Agent’s opinion, (i) is contrary
to law or the provisions of any Security Document, (ii) may expose the
Collateral Agent to liability (unless the Collateral Agent shall have been
indemnified, to its reasonable satisfaction, for such liability by the Secured
Parties that gave, or instructed the Administrative Agents or the Security
Agents to give, such notice, consent, direction or instruction) or (iii) is
unduly prejudicial to Secured Parties not joining in such notice, consent,
direction or instruction.

 

(j) Resignation; Successor Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided in this subsection, the
Collateral Agent may resign at any time by notifying the Secured Parties and the
U.S. Borrowers’ Agent. Upon any such resignation, General Electric Capital
Corporation or an Affiliate thereof (collectively, “GE Capital”) shall (so long
as GE Capital is a Lender) have the option to become the successor Collateral
Agent, but if it should not exercise such option within 10 days after the
resigning Collateral Agent gives notice of its resignation, the Required Secured
Parties shall have the right to appoint a successor Collateral Agent. If GE
Capital shall not have exercised its option to become a successor Collateral
Agent or no successor shall have been so appointed by the Required Secured
Parties and shall have accepted such appointment, in any case, within 30 days
after the retiring Collateral Agent gives notice of its resignation, then the
retiring Collateral Agent may, on behalf of the Secured Parties, appoint a
successor Collateral Agent which shall be a bank with an office in the United
States, or an Affiliate of any such bank. Upon acceptance of its appointment as
Collateral Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent hereunder, and the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrowers to a successor Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed by the Borrowers and such successor.
After the Collateral Agent’s resignation hereunder, the provisions of this
Section and Section 11 shall continue in effect for the benefit of such retiring
Collateral Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Collateral Agent was acting as Collateral Agent.

 

(k) Subject to Section 12(d), the Collateral Agent hereby agrees to be bound by
the terms and provisions of all Financing Documents applicable to it.

 

SECTION 13. Termination of Transaction Liens; Release of Collateral. (a) The
Transaction Liens granted by each Guarantor| shall terminate when its Secured
Guarantee is released pursuant to Section 2(c) (it being understood that, in the
case of any Person that continues to be a Borrower under the Credit Agreement
following the release of its Secured Guarantee, this Section 13(a) shall not
apply, and the Transaction Liens granted by such Person shall remain in effect
until terminated in accordance with Section 13(b) or Section 13(c) below).

 

26



--------------------------------------------------------------------------------

(b) The Transaction Liens and (except for Sections 9, 10 (second proviso), 11,
12, 13(e), 19, 20 and 21) this Agreement shall immediately and automatically
terminate when all the Release Conditions are satisfied.

 

(c) The Transaction Liens granted by the relevant Lien Grantor shall immediately
and automatically (without any action by the Collateral Agent or any other
Secured Party) terminate upon the sale of such Collateral to a Person other than
a Borrower or a Subsidiary of a Borrower in a transaction not prohibited by the
Credit Agreement. In each case, such termination shall not require the consent
of any Secured Party.

 

(d) At any time before the Transaction Liens terminate, the Collateral Agent
may, at the written request of the U.S. Borrowers’ Agent, release any Collateral
(subject to Section 9.05(b)(iv) of the Credit Agreement) with the prior written
consent of the Required Secured Parties.

 

(e) Upon any termination of a Transaction Lien or release of Collateral, the
Collateral Agent will, at the expense of the relevant Lien Grantor, execute and
deliver to such Lien Grantor such documents as such Lien Grantor shall
reasonably request to evidence the termination of such Transaction Lien or the
release of such Collateral, as the case may be.

 

SECTION 14. Guarantors and Lien Grantors. (a) The Company hereby represents and
warrants that the Guarantors listed on the signatures pages hereof represent all
the U.S. Subsidiaries (other than Immaterial Subsidiaries) of the Company as of
the date hereof.

 

(b) If any additional U.S. Subsidiary (other than an Immaterial Subsidiary) is
formed or acquired after the date hereof, the Company will, within ten Business
Days after such U.S. Subsidiary is formed or acquired, notify the Collateral
Agent thereof and cause such U.S. Subsidiary to become a party hereto by signing
and delivering to the Collateral Agent a Security Agreement Supplement,
whereupon such U.S. Subsidiary shall become a “Guarantor” and a “Lien Grantor”
as defined herein.

 

SECTION 15. Notices. Each notice, request or other communication given to any
party hereunder shall be in writing (which term includes facsimile or other
electronic transmission) and shall be effective (i) when delivered to such party
at its address specified below, (ii) when sent to such party by facsimile or
other electronic transmission, addressed to it at its facsimile number or
electronic address specified below, and such party sends back an electronic
confirmation of receipt or (iii) ten days after being sent to such party by
certified or registered United States mail, addressed to it at its address
specified below, with first class or airmail postage prepaid:

 

(a) in the case of any Lien Grantor listed on the signature pages hereof:

 

c/o Ryerson Tull, Inc.

2621 West 15th Place

Chicago, Illinois 60608

Attention: Vice President – Finance & Treasurer

Facsimile: 773-762-3311

E-mail: terence.rogers@ryersontull.com

 

27



--------------------------------------------------------------------------------

(b) in the case of any other Lien Grantor, its address, facsimile number or
e-mail address set forth in its Security Agreement Supplement;

 

(c) in the case of the Collateral Agent:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

4th Floor New York, NY 10017

Attention: James Ramage

Facsimile: (212) 270-5100

 

and with a copy to each Security Agent:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

4th Floor

New York, NY 10017

Attention: Jason S. Chang

Facsimile: (212) 270-7449

 

General Electric Capital Corporation

500 West Monroe Street

12th Floor

Chicago, Illinois 60661

Attention: Ryerson Tull Account Manager

Facsimile: (312) 463-3840

 

(d) in the case of any Lender, to the Collateral Agent to be forwarded to such
Lender at its address or facsimile number specified in or pursuant to Section
9.01 of the Credit Agreement; or

 

(e) in the case of any Secured Party requesting notice under Section 12(h), such
address, facsimile number or e-mail address as such party may hereafter specify
for the purpose by notice to the Collateral Agent.

 

28



--------------------------------------------------------------------------------

Any party may change its address, facsimile number and/or e-mail address for
purposes of this Section by giving notice of such change to the Collateral Agent
and the Lien Grantors in the manner specified above.

 

SECTION 16. No Implied Waivers; Remedies Not Exclusive. No failure by the
Collateral Agent or any Secured Party to exercise, and no delay in exercising
and no course of dealing with respect to, any right or remedy under any Related
Document shall operate as a waiver thereof; nor shall any single or partial
exercise by the Collateral Agent or any Secured Party of any right or remedy
under any Related Document preclude any other or further exercise thereof or the
exercise of any other right or remedy. The rights and remedies specified in the
Related Documents are cumulative and are not exclusive of any other rights or
remedies provided by law.

 

SECTION 17. Successors and Assigns. This Agreement is for the benefit of the
Collateral Agent and the Secured Parties. If all or any part of any Secured
Party’s interest in any Secured Obligation is assigned or otherwise transferred,
the transferor’s rights hereunder, to the extent applicable to the obligation so
transferred, shall be automatically transferred with such obligation. This
Agreement shall be binding on the Lien Grantors and their respective successors
and assigns.

 

SECTION 18. Amendments and Waivers. Neither this Agreement nor any provision
hereof may be waived, amended, modified or terminated except pursuant to an
agreement or agreements in writing entered into by the parties hereto, with the
consent of the Required Secured Parties. No such waiver, amendment or
modification shall affect the rights of a Secured Party (other than a Lender)
hereunder more adversely than it affects the comparable rights of the Lenders
hereunder, without the consent of such Secured Party.

 

SECTION 19. Choice of Law. This Agreement shall be construed in accordance with
and governed by the laws of the State of New York, except as otherwise required
by mandatory provisions of law and except to the extent that remedies provided
by the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

 

SECTION 20. Waiver of Jury Trial. EACH PARTY HERETO WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO ANY
SECURITY DOCUMENT OR ANY TRANSACTION CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT

 

29



--------------------------------------------------------------------------------

IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 21. Severability. If any provision of any Security Document is invalid
or unenforceable in any jurisdiction, then, to the fullest extent permitted by
law, (i) the other provisions of the Security Documents shall remain in full
force and effect in such jurisdiction and shall be liberally construed in favor
of the Collateral Agent and the Secured Parties in order to carry out the
intentions of the parties thereto as nearly as may be possible and (ii) the
invalidity or unenforceability of such provision in such jurisdiction shall not
affect the validity or enforceability thereof in any other jurisdiction.

 

SECTION 22. Collateral Agent Subject to Direction of Security Agents. The
Collateral Agent hereby covenants and agrees to serve as the Collateral Agent
subject to the direction of the Security Agents. Should the Collateral Agent
fail or refuse to take or cause to be taken any action required or permitted to
be taken or caused to be taken by it pursuant to this Agreement or any other
Security Document, any Security Agent may take or cause to be taken such action.
At the request of any Security Agent, the Collateral Agent shall refrain from
taking or causing to be taken any action permitted (but not required) to be
taken or caused to be taken by it hereunder or under any other Security
Document. In the event that the Security Agents cannot agree on any other action
or determination which may be made by the Collateral Agent pursuant to this
Agreement (subject to Section 9.05(a) of the Credit Agreement), the
determination shall be made by the individual Security Agent either asserting
the more conservative credit judgment or declining to permit the requested
action for which consent is being sought by a Credit Party, as applicable. The
Security Agents shall be entitled to all of the rights, remedies, benefits and
protections granted to the Collateral Agent pursuant to this Agreement and the
other Security Documents to the same extent as granted herein or therein to the
Collateral Agent. The provisions hereof are for the benefit of the Security
Agents and may not be directly or indirectly modified without the prior written
consent of each Security Agent. The foregoing shall apply notwithstanding
anything to the contrary contained herein, in any other Security Document or
otherwise.

 

SECTION 23. Additional Secured Obligations. On the Effective Date, (i) any
outstanding “Secured Hedging Obligation” under (and as defined in) the Existing
Integris U.S. Security Agreement that is identified on Part A of Schedule 1
hereto and is owing to a Person who is a Lender or Lender Affiliate on the
Effective Date and (ii) any “Secured Derivative Obligation” under (and as
defined in) the Existing Ryerson U.S. Security Agreement that is identified on
Part B of Schedule 1 hereto and is owing to a Person who is a Lender or Lender
Affiliate on the Effective Date (collectively, the “Existing Secured Derivative
Obligations”) shall (subject to delivery of the Existing Secured Derivative
Certificate described in the immediately succeeding sentence) be deemed to be a
Secured Derivative Obligation hereunder. In connection therewith (and as a
condition thereto), the

 

30



--------------------------------------------------------------------------------

Company shall deliver to the Collateral Agent a certificate (an “Existing
Secured Derivative Certificate”) to the effect specified in subclauses (iii)
through (v), and clauses (b) and (c) below. Additionally, the Company may from
time to time designate (subject to the requirements in clauses (b) and (c) of
this Section 23) any Credit Party’s Derivative Obligations as “Secured
Derivative Obligations” for purposes hereof by delivering to the Collateral
Agent a certificate signed by a Financial Officer of the Company (an “Additional
Secured Obligation Certificate”) that:

 

(i) identifies such Derivative Obligation and the related written agreement
evidencing such Derivative Obligation (the “Derivative Contract”) (including the
name and address of the counterparty thereto, the notional principal amount
thereof and the expiration date thereof);

 

(ii) states that such Derivative Obligation has been entered into in the course
of the ordinary business practice of such Credit Party and not for speculative
purposes;

 

(iii) specifies, as of the date such Derivative Obligation is entered into (or
in the case of any Existing Secured Derivative Obligation, as of the Effective
Date), and after giving effect to designation of such Derivative Obligation as a
First Secured Derivative Obligation or Second Secured Derivative Obligation
hereunder, as the case may be, the aggregate Mark-to-Market Value of all Secured
Derivative Obligations then currently designated as “First Secured Derivative
Obligations” pursuant to this Section 23;

 

(iv) specifies (subject to the requirements of clause (c) below) whether such
Derivative Obligation will be designated as a First Secured Derivative
Obligation or a Second Secured Derivative Obligation hereunder; and

 

(v) states that after giving effect to such designation the U.S. Total
Outstanding Amount will not exceed the U.S. Maximum Availability.

 

(b) Notwithstanding anything to the contrary herein, no Derivative Obligation
(including any Existing Secured Derivative Obligation) shall be designated as a
“Secured Derivative Obligation” hereunder unless (and the Company shall certify
in the relevant Additional Secured Obligation Certificate or, in the case of
clause (ii) below, in the Existing Secured Derivative Certificate, as the case
may be, that): (i) at or prior to the time the relevant Derivative Contract was
executed, the Credit Party party thereto and the Lender or Lender Affiliate
party thereto expressly agreed in writing that such Derivative Obligation would
constitute a “Secured Derivative Obligation” entitled to the benefits of the
Security Documents and (ii) the Lender or Lender Affiliate party thereto shall
have delivered a notice to the Collateral Agent (or, in the case of a Lender

 

31



--------------------------------------------------------------------------------

Affiliate, an instrument in form and substance satisfactory to the Collateral
Agent) to the effect set forth in subclause (i) of this clause (b), and
acknowledging and agreeing to be bound by the terms of this Agreement
(including, without limitation, Section 24 hereof) with respect to such
Derivative Obligation.

 

(c) Notwithstanding anything to the contrary herein, no Secured Derivative
Obligation (including any Existing Secured Derivative Obligation) shall be
designated as a First Secured Derivative Obligation hereunder unless (and the
Company shall certify in the relevant Additional Secured Obligation Certificate
or Existing Secured Derivative Certificate, as the case may be, that): (i) as of
the date such Derivative Obligation is entered into (or, in the case of an
Existing Secured Derivative Obligation, as of the Effective Date), after giving
effect to its designation as a First Secured Derivative Obligation hereunder,
the aggregate Mark-to-Market Value of all Secured Derivative Obligations then
currently designated as First Secured Derivative Obligations together with all
Secured Derivative Obligations (as defined in the Canadian Security Agreement)
then currently designated as First Secured Derivative Obligations (as defined in
the Canadian Security Agreement), shall not exceed $50,000,000 and (ii) at or
prior to the time the relevant Derivative Contract was executed (or, in the case
of any Existing Secured Derivative Obligation, on or prior to the Effective
Date), the Credit Party party thereto and the Lender or Lender Affiliate party
thereto expressly agreed in writing that such Derivative Obligation would be
designated as a First Secured Derivative Obligation entitled to the benefits of
the Security Documents.

 

SECTION 24. Sharing Provisions. In accepting the benefits of and agreeing to be
bound by the provisions of this Agreement, each holder of a Secured Derivative
Obligation agrees to be bound by the provisions of Section 9.04 of the Credit
Agreement with respect to any payment such holder may receive (whether by
exercising any right of set-off or counterclaim or otherwise), as if such holder
of a Secured Derivative Obligation were a Lender under Section 9.04, and as if
the Mark-to-Market Value of its First Secured Derivative Obligations (if any)
were principal then due with respect to a Loan (and Section 9.04 of the Credit
Agreement shall apply, mutatis mutandis, to the obligations of the holders of
Secured Derivative Obligations under this Agreement).

 

SECTION 25. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

RYERSON TULL, INC.

By:

 

/S/ RYERSON TULL, INC.

--------------------------------------------------------------------------------

           

JPMORGAN CHASE BANK, N.A.,

(formerly known as JPMorgan Chase Bank),

as Collateral Agent

By:

 

/S/ JPMORGAN CHASE BANK, N.A.

--------------------------------------------------------------------------------

           



--------------------------------------------------------------------------------

Subsidiary Guarantors:

 

JOSEPH T. RYERSON & SON, INC., a Delaware corporation

By:

 

/S/ JOSEPH T. RYERSON & SON, INC.

--------------------------------------------------------------------------------

            J. M. TULL METALS COMPANY, INC., a Georgia corporation

By:

 

/S/ J. M. TULL METALS COMPANY, INC.

--------------------------------------------------------------------------------

            RYERSON TULL PROCUREMENT CORPORATION, a Delaware corporation

By:

 

/S/ RYERSON TULL PROCUREMENT CORPORATION

--------------------------------------------------------------------------------

            RYERSON TULL INTERNATIONAL, INC., a Delaware corporation

By:

 

/S/ RYERSON TULL INTERNATIONAL, INC.

--------------------------------------------------------------------------------

           



--------------------------------------------------------------------------------

RYERSON INTERNATIONAL, INC., a Delaware corporation

By:

 

/S/ RYERSON INTERNATIONAL, INC.

--------------------------------------------------------------------------------

            RYERSON INTERNATIONAL TRADING, INC., a Delaware corporation

By:

 

/S/ RYERSON INTERNATIONAL TRADING, INC.

--------------------------------------------------------------------------------

            RYERSON INTERNATIONAL MATERIAL MANAGEMENT SERVICES, INC., a Delaware
corporation

By:

 

/S/ RYERSON INTERNATIONAL MATERIAL MANAGEMENT SERVICES, INC.

--------------------------------------------------------------------------------

            J & F STEEL, LLC, a Delaware limited liability company

By:

 

/S/ J & F STEEL, LLC

--------------------------------------------------------------------------------

           



--------------------------------------------------------------------------------

RCJV HOLDINGS, INC., a Delaware corporation

By:

 

/S/ RCJV HOLDINGS, INC.

--------------------------------------------------------------------------------

            INTEGRIS METALS, INC., a New York corporation

By:

 

/S/ INTEGRIS METALS, INC.

--------------------------------------------------------------------------------

            PERMAMET, INC., a Delaware corporation

By:

 

/S/ PERMAMET, INC.

--------------------------------------------------------------------------------

           



--------------------------------------------------------------------------------

EXHIBIT A

 

to Security Agreement

 

SECURITY AGREEMENT SUPPLEMENT

 

SECURITY AGREEMENT SUPPLEMENT dated as of             , 200_, between [NAME OF
LIEN GRANTOR] (the “Lien Grantor”) and JPMORGAN CHASE BANK, N.A. (formerly known
as JPMorgan Chase Bank), as Collateral Agent.

 

WHEREAS, Ryerson Tull, Inc., the Guarantors party thereto and JPMorgan Chase
Bank, N.A., as Collateral Agent, are parties to an Amended and Restated
Guarantee and Security Agreement dated as of December 20, 2002 and amended and
restated as of January 4, 2005 (as heretofore amended and/or supplemented, the
“Security Agreement”) under which Ryerson Tull, Inc. and certain other borrowers
secures certain of its obligations (the “Secured Obligations”) and the
Guarantors guarantee the Secured Obligations and secure their respective
guarantees thereof;

 

WHEREAS, the Lien Grantor [desires to become] [is] a party to the Security
Agreement as a Guarantor and Lien Grantor thereunder1; and

 

WHEREAS, terms defined in the Security Agreement (or whose definitions are
incorporated by reference in Section 1 of the Security Agreement) and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

(a) Secured Guarantee.2 The Lien Grantor unconditionally guarantees the full and
punctual payment of each Secured Obligation when due (whether at stated
maturity, upon acceleration or otherwise). The Lien Grantor acknowledges that,
by signing this Security Agreement Supplement and delivering it to the
Collateral Agent, the Lien Grantor becomes a “Guarantor” and “Lien Grantor” for
all purposes of the Security Agreement and that its obligations under the
foregoing Secured Guarantee are subject to all the provisions of the Security
Agreement (including those set forth in Section 2 thereof) applicable to the
obligations of a Guarantor thereunder.

--------------------------------------------------------------------------------

1 If the Lien Grantor is a Borrower, delete this recital and paragraph (a)
hereof.

2 Delete this paragraph if the Lien Grantor is a Borrower or a Guarantor that is
already a party to the Security Agreement.



 

A-1



--------------------------------------------------------------------------------

(b) Grant of Transaction Liens. (i) In order to secure [its Secured Guarantee]3
[the Secured Obligations]4, the Lien Grantor grants to the Collateral Agent for
the benefit of the Secured Parties a continuing security interest in all the
following property of the Lien Grantor, whether now owned or existing or
hereafter acquired or arising and regardless of where located (the “New
Collateral”):

 

[describe property being added to the Collateral]

 

(ii) With respect to each right to payment or performance included in the
Collateral from time to time, the Transaction Lien granted therein includes a
continuing security interest in all right, title and interest of the Lien
Grantor in and to (A) any Supporting Obligation that supports such payment or
performance and (B) any Lien that (x) secures such right to payment or
performance or (y) secures any such Supporting Obligation.

 

(iii) The foregoing Transaction Liens are granted as security only and shall not
subject the Collateral Agent or any other Secured Party to, or transfer or in
any way affect or modify, any obligation or liability of the Lien Grantor with
respect to any of the New Collateral or any transaction in connection therewith.

 

(c) Party to Security Agreement. Upon delivering this Security Agreement
Supplement to the Collateral Agent, the Lien Grantor will become a party to the
Security Agreement and will thereafter have all the rights and obligations of a
Guarantor and a Lien Grantor thereunder and be bound by all the provisions
thereof as fully as if the Lien Grantor were one of the original parties
thereto.5

 

(d) Address of Lien Grantor. The address, facsimile number and e-mail address of
the Lien Grantor for purposes of Section 15(b) of the Security Agreement are:

 

[address, facsimile number and e-mail address of Lien Grantor]

 

(e) Representations and Warranties. (i) The Lien Grantor is a [corporation] duly
organized, validly existing and in good standing under the laws of [jurisdiction
of organization].

--------------------------------------------------------------------------------

3 Delete bracketed words if the Lien Grantor is a Borrower.

4 Delete bracketed words if the Lien Grantor is a Guarantor.

5 Delete paragraphs (c) and (d) if the Lien Grantor is already a party to the
Security Agreement.



 

A-2



--------------------------------------------------------------------------------

(ii) The Lien Grantor has delivered a Perfection Certificate to the Collateral
Agent. The information set forth therein is correct and complete as of the date
hereof.

 

(iii) The execution and delivery of this Security Agreement Supplement by the
Lien Grantor and the performance by it of its obligations under the Security
Agreement as supplemented hereby are within its corporate or other powers, have
been duly authorized by all necessary corporate or other action, require no
action by or in respect of, or filing with, any governmental body, agency or
official (other than the filing of UCC financing statements as contemplated by
the above Perfection Certificate) and do not contravene, or constitute a default
under, any provision of applicable law or regulation or of its organizational
documents, or of any agreement, judgment, injunction, order, decree or other
instrument binding upon it or result in the creation or imposition of any Lien
(except a Transaction Lien) on any of its assets.

 

(iv) The Security Agreement as supplemented hereby constitutes a valid and
binding agreement of the Lien Grantor, enforceable in accordance with its terms,
except as limited by (A) applicable bankruptcy, insolvency, fraudulent
conveyance or other similar laws affecting creditors’ rights generally and (B)
general principles of equity.

 

(v) Each of the representations and warranties set forth in Sections 4 and 5 of
the Security Agreement is true as applied to the Lien Grantor and the New
Collateral. For purposes of the foregoing sentence, references in said Sections
to a “Lien Grantor” shall be deemed to refer to the Lien Grantor, references to
“Collateral” shall be deemed to refer to the New Collateral, and references to
the “Effective Date” shall be deemed to refer to the date on which the Lien
Grantor signs and delivers this Security Agreement Supplement.

 

(f) Governing Law. This Security Agreement Supplement shall be construed in
accordance with and governed by the laws of the State of New York.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement
Supplement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

[NAME OF LIEN GRANTOR]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

JPMORGAN CHASE BANK, N.A., as Collateral Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

 

to Security Agreement

 

PERFECTION CERTIFICATE

 

The undersigned is a duly authorized officer of [NAME OF LIEN GRANTOR] (the
“Lien Grantor”). With reference to the Amended and Restated Guarantee and
Security Agreement dated as of December 20, 2002 and amended and restated as of
January 4, 2005 among Ryerson Tull, Inc., certain U.S. Subsidiaries of Ryerson
Tull, Inc. party thereto and JPMorgan Chase Bank, N.A., as Collateral Agent
(terms defined therein being used herein as therein defined), the undersigned
certifies to the Administrative Agents and each other Secured Party as follows:

 

A. Information Required for Filings and Searches for Prior Filings.

 

1. Jurisdiction of Organization. The Lien Grantor is a [corporation] organized
under the laws of             .

 

2. Name. The exact [corporate] name of the Lien Grantor as it appears in its
[certificate of incorporation] is as follows:

 

3. Prior Names. (a) Set forth below is each other [corporate] name that the Lien
Grantor has had within the past three years, together with the date of the
relevant change:

 

(b) Except as set forth in Schedule      hereto, the Lien Grantor has not
changed its corporate structure1 in any way within the past three years.

 

(c) None of the Lien Grantor’s Collateral was acquired from another Person
within the past three years, except

 

(i) property sold to the Lien Grantor by another Person in the ordinary course
of such other Person’s business;

--------------------------------------------------------------------------------

1 Changes in corporate structure would include mergers and consolidations, as
well as any change in the Lien Grantor’s form of organization. If any such
change has occurred, include in Schedule __ the information required by Part A
of this certificate as to each constituent party to a merger or consolidation
and any other predecessor organization.

 

B-1



--------------------------------------------------------------------------------

(ii) property with respect to which the Transaction Liens are to be perfected by
taking possession or control thereof;

 

(iii) property acquired in transactions described in Schedule      hereto; and

 

(iv) other property having an aggregate fair market value not exceeding
$            .

 

4. Filing Office. In order to perfect the Transaction Liens granted by the Lien
Grantor, a duly completed financing statement on Form UCC-1, with the collateral
described as set forth on Schedule          hereto, has been filed (or will be
duly filed promptly after the date hereof) in the office of              in
            .2

 

B. Additional Information Required for Searches for Prior Filings Under Old
Article 9.3

 

1. Current Locations. (a) The chief executive office of the Lien Grantor is
located at the following address:

 

Mailing Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

 

The Lien Grantor [does] [does not] have a place of business in another county of
the State listed above.

 

(b) The following are all places of business of the Lien Grantor not identified
above:

 

Mailing Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

 

(c) The following are all locations not identified above where the Lien Grantor
maintains any Inventory:

 

Mailing Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

2 Insert Lien Grantor’s “location” determined as provided in UCC Section 9-307.

3 This may be deleted from and including July 1, 2007 or if the Company was
organized on or after July 1, 2001.

 

B-2



--------------------------------------------------------------------------------

(d) The following are the names and addresses of all Persons (other than the
Lien Grantor) that have possession of any of the Lien Grantor’s Inventory:

 

Mailing Address

--------------------------------------------------------------------------------

 

County

--------------------------------------------------------------------------------

 

State

--------------------------------------------------------------------------------

 

2. Prior Locations. (a) Set forth below is the information required by
paragraphs (a) and (b) of Part B–1 above with respect to each other location or
place of business maintained by the Lien Grantor at any time during the past
three years:

 

(b) Set forth below is the information required by paragraphs (c) and (d) of
Part B–1 above with respect to each other location or bailee where or with whom
any of the Lien Grantor’s Inventory has been lodged at any time during the past
four months:

 

C. Search Reports.

 

Attached hereto as Schedule      is a true copy of a file search report provided
by [name of search company] from the central UCC filing office in each
jurisdiction identified in Part A–4 and Part B above with respect to each name
set forth in Part A–2 and Part A–3 above (searches in local filing offices, if
any, are not required).

 

IN WITNESS WHEREOF, I have hereunto set my hand this      day of
                , 200[    ].

 

 

--------------------------------------------------------------------------------

Name:

Title:

 

B-3



--------------------------------------------------------------------------------

Schedule     

to Perfection Certificate

 

DESCRIPTION OF COLLATERAL

 

All Inventory, Receivables, Contracts, Blocked Accounts and the U.S. Cash
Collateral Account and all books and records (including customer lists, credit
files, computer programs, printouts and other computer material and records)
pertaining to the foregoing, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, and all proceeds thereof (as
each such term is defined on Exhibit A attached hereto).*

--------------------------------------------------------------------------------

* Form of Exhibit A to UCC-1 Financing Statements is attached hereto.

 

B-4



--------------------------------------------------------------------------------

Exhibit A to UCC-1 Financing Statement

 

Debtor    Secured Party:     

JPMorgan Chase Bank, N.A.,

(formerly known as JPMorgan Chase

Bank), as Collateral Agent

P.O. Box 2558 – Lien Perfection Unit

Houston, TX 77252

 

Capitalized terms used in the description of collateral set forth on the face of
the UCC-1 Financing Statement to which this Exhibit A pertains shall have the
following meanings:

 

“Accounts” has the meaning specified in Section 9-102 of the UCC.

 

“Blocked Accounts” has the meaning set forth in Section 6 of the Security
Agreement.

 

“Chattel Paper” has the meaning specified in Section 9-102 of the UCC.

 

“Contracts” means all contracts for the sale, lease, exchange or other
disposition of Inventory, whether or not performed and whether or not subject to
termination upon a contingency or at the option of any party thereto.

 

“General Intangibles” has the meaning specified in Section 9-102 of the UCC.

 

“Instrument” has the meaning specified in Section 9-102 of the UCC.

 

“Inventory” has the meaning specified in Section 9-102 of the UCC.

 

“Payment Intangibles” has the meaning specified in Section 9-102 of the UCC.

 

“Receivables” means, with respect to the Debtor, all Accounts and Payment
Intangibles owned by it and all other rights, titles or interests which, in
accordance with generally accepted accounting principles as in effect in the
United States of America would be included in receivables on its balance sheet
(including any such Accounts and/or rights, titles or interests that might be
characterized as Chattel Paper, Instruments or General Intangibles under the
Uniform Commercial Code in effect in any jurisdiction), in each case arising
from the sale, lease, exchange or other disposition of Inventory, and all of the
Debtor’s rights to any goods, services or other property related to any of the
foregoing

 

B-5



--------------------------------------------------------------------------------

(including returned or repossessed goods and unpaid seller’s rights of
rescission, replevin, reclamation and rights to stoppage in transit), and all
collateral security and supporting obligations of any kind given by any person
with respect to any of the foregoing.

 

“Ryerson Tull” means Ryerson Tull, Inc., a Delaware corporation, and its
successors.

 

“Security Agreement” means the Amended and Restated Guarantee and Security
Agreement dated as of December 20, 2002 and amended and restated as of January
4, 2005 among Ryerson Tull, certain U.S. Subsidiaries of Ryerson Tull party
thereto and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan Chase Bank),
as Collateral Agent.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction for purposes of the provisions hereof relating
to such perfection, effect of perfection or non-perfection or priority.

 

“U.S. Cash Collateral Account” has meaning set forth in Section 6 of the
Security Agreement.

 

B-6



--------------------------------------------------------------------------------

Schedule      to

Perfection Certificate

 

SCHEDULE OF FILINGS

 

AGAINST [NAME OF LIEN GRANTOR],

AS DEBTOR

 

Filing Office

--------------------------------------------------------------------------------

 

File Number

--------------------------------------------------------------------------------

 

Date of Filing4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

4 Also indicate lapse date, if other than fifth anniversary.

 

B-7



--------------------------------------------------------------------------------

EXHIBIT C

to Security Agreement

 

BLOCKED ACCOUNT AGREEMENT

 

[                    ], 200[    ]

 

[NAME OF BANK]

[ADDRESS OF BANK]

 

Ladies and Gentlemen:

 

By this letter agreement, [NAME OF LIEN GRANTOR] (the “Company”) hereby refers
to lockbox number(s) [            ] (the “Lockbox”) and the corresponding demand
deposit account number(s) [                ] (collectively with the Lockbox, the
“Lockbox Account”) maintained with you in the name of the Company. You
acknowledge that your execution of this letter agreement is a condition
precedent to continued maintenance of the Lockbox and Lockbox Account with you.

 

The Collateral Agent agrees to be bound by the [BANK’S TERMS AND CONDITIONS]
currently in place between [NAME OF BANK] and the Company (the “Terms and
Conditions”) applicable to the Lockbox Account (other than provisions, if any,
relating to indemnification, reimbursement, exculpation from liability or other
similar matters). To the extent there is a conflict or other inconsistency
between this letter agreement and the Terms and Conditions, this letter
agreement shall take precedence.

 

The Company hereby irrevocably notifies you that, pursuant to the Amended and
Restated Guarantee and Security Agreement dated as of December 20, 2002 and
amended and restated as of January 4, 2005 (the “Security Agreement”) among [the
Company], Ryerson Tull, Inc., certain [other] U.S. Subsidiaries of Ryerson Tull,
Inc. party thereto and JPMorgan Chase Bank, N.A. (formerly known as JPMorgan
Chase Bank), as Collateral Agent (the “Collateral Agent”), the Company has
granted to the Collateral Agent, for the ratable benefit of the Secured Parties
(as defined in the Security Agreement), a present and continuing security
interest in the Lockbox Account. As a result thereof, the Collateral Agent is
entitled (subject to your rights set forth herein) to exercise in the place and
stead of the Company (without consent from, or notice to, the Company) any and
all rights in respect of or in connection with this letter agreement, the
Lockbox and the Lockbox Account, including without limitation (i) the right to
specify that payments are to be made out of or in connection with

 

C-1



--------------------------------------------------------------------------------

the Lockbox Account to different accounts or at different times than those
specified in clauses (c) and (e) of the second following paragraph (subject to
your customary and then-current procedures for lockbox processing) and (ii) the
right to require preparation of duplicate monthly bank statements on the Lockbox
Account for mailing directly to an address specified by the Collateral Agent. We
hereby irrevocably instruct you to: (x) act in accordance with any instructions
that are given to you by the Collateral Agent and (y) disregard any previous
instructions or agreements made by the Company that may be inconsistent with any
instructions given to you by the Collateral Agent.

 

By executing this letter agreement, you acknowledge the existence of the
Collateral Agent’s right to dominion and control over the Lockbox and the
Lockbox Account and all moneys and instruments delivered to the Lockbox, the
Lockbox Account and the amounts from time to time on deposit therein, and agree
that you shall act in accordance with all instructions received from the
Collateral Agent, including, without limitation, any instruction regarding where
funds in the Lockbox or the Lockbox Account shall be transferred.

 

The undersigned hereby irrevocably instruct you at all times from and after the
date hereof until your receipt of other instructions from the Collateral Agent
(which other instructions you shall follow without the consent of, or written
notice to, the Company):

 

(a) To collect mail from the Lockbox on each of your business days at times that
correspond with the delivery of mail thereto;

 

(b) To follow your usual operating procedures for the handling of any remittance
received in the Lockbox or the Lockbox Account that contains a restrictive
endorsement, restrictive or conditional notations (i.e., “paid in full” or
“final payment”), irregularities (such as a variance between the written and
numerical amounts), undated or postdated items, missing signatures or incorrect
payees;

 

(c) To endorse and process all checks and other remittance items received in the
Lockbox or the Lockbox Account (including any checks and other remittance items
covered by clause (b) above that are eligible for endorsement and processing)
and deposit such checks and remittance items in the Lockbox Account;

 

(d) To maintain a record of all checks and other remittance items received in
the Lockbox and the Lockbox Account and to provide the Company and the
Collateral Agent with photostatic copies, vouchers, enclosures, etc. of such
checks and remittance items on a daily basis; and

 

(e) To remit, on each of your business days, via wire transfer in immediately
available funds by 9:00 A.M. C.S.T., all available amounts deposited in the
Lockbox Account as of the close of your immediately preceding business day to
the following account (the “U.S. Cash Collateral Account”):

 

JPMorgan Chase Bank, N.A.

270 Park Avenue, New York, New York 10017

ABA # 021000021

 

For credit to the

Ryerson Tull, Inc. Cash Collateral Account

Account No. 323224954

 

C-2



--------------------------------------------------------------------------------

No such transfer of funds shall either reflect the rounding off of any funds so
transferred or constitute a partial remittance except for (i) amounts applied to
your fees and expenses under the terms of this letter agreement, and (ii)
amounts deducted for returned checks that were previously deposited in the
Lockbox Account and with respect to which funds were previously transferred to
the Cash Collateral Account.

 

All parties hereto agree that [NAME OF BANK] may debit the Lockbox Account for
any items (including, but not limited to, checks, drafts, Automatic
Clearinghouse (ACH) credits or wire transfers or other electronic transfers or
credits) deposited or credited to the Lockbox Account which may be returned or
otherwise not collected and for all related charges, fees, commissions and
expenses incurred by [NAME OF BANK] in connection therewith (collectively, the
“Returned Items”); [NAME OF BANK] may charge the Lockbox Account as permitted
herein at such times as are in accordance with [NAME OF BANK]’s customary
practices for the chargeback of returned items and expenses. To the extent [NAME
OF BANK] is unable to obtain sufficient funds from such charges to cover the
Returned Items, the Company shall reimburse [NAME OF BANK] for all amounts
related to the Returned Items incurred by [NAME OF BANK] after the Effective
Date.

 

By executing this letter agreement, you acknowledge that you have not heretofore
received a notice, writ, order or any form of legal process from any other
person asserting, claiming or exercising any right of set-off, banker’s lien or
other purported form of claim with respect to the items collected from the
Lockbox, the Lockbox Account or any funds from time to time therein or in
transit thereto, and agree to promptly inform the Company and the Collateral
Agent in writing of any such action in the future.

 

By executing this letter agreement, you irrevocably waive and agree not to
assert any right to setoff against, or otherwise deduct from, any items
collected from the Lockbox, the Lockbox Account or any funds from time to time
therein or in transit thereto except as provided in this letter agreement.

 

C-3



--------------------------------------------------------------------------------

All customary expenses for the maintenance and provision of services in
conjunction with the Lockbox Account are the responsibility of the Company. In
the event that the Company does not pay all customary service fees due to [NAME
OF BANK] within thirty (30) days after the due date, [NAME OF BANK] is
authorized to charge the Lockbox Account in the amount of such fees. In the
event [NAME OF BANK] is unable to obtain sufficient funds from such charges to
cover such fees, the Company shall reimburse [NAME OF BANK] for all then-due
fees on the Lockbox Account that have not been paid.

 

This letter agreement may not be modified or amended without the prior written
consent of [NAME OF BANK] and the Collateral Agent. This letter agreement may
not be terminated by the Company unless the prior written consent of the
Collateral Agent is obtained. The Collateral Agent may terminate this letter
agreement for cause upon five (5) business days prior written notice to you, or,
without cause, upon thirty (30) days prior written notice to you. You may
terminate this letter agreement for cause upon five (5) business days prior
written notice to the Company and the Collateral Agent or, without cause, upon
thirty (30) days prior written notice to the Company and the Collateral Agent.
Upon the termination of this letter agreement, you will close the Lockbox
Account and transfer any monies remaining therein to the Cash Collateral Account
and you will forward all incoming mail addressed to the Lockbox as the
Collateral Agent shall instruct you. The Company’s obligations under this letter
agreement to indemnify, hold harmless and pay amounts owed shall survive
termination of this letter agreement.

 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including facsimile or other electronic
communication) and shall be personally delivered or sent by certified mail,
postage prepaid, by facsimile or other electronic communication or by overnight
courier, to the intended person at the address or facsimile number of such
person set forth under its name on the signature pages hereof or at such other
address or facsimile number as shall be designated by such person in a written
notice to the other parties hereto given in accordance with the requirements of
this paragraph. All notices and other communications hereunder shall also be
provided to the Collateral Agent and shall be addressed as follows until you
receive written notice from the Collateral Agent to the contrary:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

4th Floor

New York, NY 10017

Attention:     James Ramage

Telephone:   (212) 270-1373

Facsimile:    (212) 270-5100

 

C-4



--------------------------------------------------------------------------------

with a copy to each of:

 

JPMorgan Chase Bank, N.A.

270 Park Avenue

4th Floor

New York, NY 10017

Attention:     Jason S. Chang

Telephone:   (212) 270-1657

Facsimile:     (212) 270-7449, and

 

General Electric Capital Corporation

500 West Monroe Street

12th Floor

Chicago, IL 60661

Attention:     Ryerson Tull Account Manager

Facsimile:      (312) 463-3840.

 

All notices and communications provided for hereunder shall be effective: (i) if
personally delivered, when received, (ii) if sent by certified mail, seven of
the addressee’s business days after having been deposited in the mail, postage
prepaid and properly addressed, (iii) if transmitted by facsimile or other
electronic means, when sent, receipt confirmed by telephone or electronic means,
and (iv) if sent by overnight courier, two of the addressee’s business days
after having been given to such courier unless sooner received by the addressee.

 

This letter agreement shall be binding upon you and your successors and assigns
and shall inure to the benefit of the Company, the Collateral Agent and their
respective successors, transferees and assigns; provided, however, that you may
not assign your rights and duties under this letter agreement without the prior
written consent of the Company and the Collateral Agent, except that you may
assign this letter agreement to any of your affiliates without such consent; it
being understood, that you shall promptly notify the Company and the Collateral
Agent of any such assignment to an affiliate.

 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of New York, not including the conflicts of law rules thereof
other than Section 5-1401 of the New York General Obligations Law.

 

Notwithstanding any other provision of this letter agreement, unless [NAME OF
BANK] is grossly negligent or engages in willful misconduct in performance or
non-performance in connection with this letter agreement, the Lockbox and the
Lockbox Account, the Company agrees to indemnify and hold [NAME OF BANK]
harmless from any claims, damages, losses or expenses incurred in connection
herewith; in the event [NAME OF BANK] breaches the

 

C-5



--------------------------------------------------------------------------------

standard of care set forth herein, the Company and the Collateral Agent
expressly agree that [NAME OF BANK]’s liability shall be limited to damages
directly caused by such breach and in no event shall [NAME OF BANK] or the
Company be liable for any incidental, indirect, punitive or consequential
damages or attorneys’ fees whatsoever. The Collateral Agent does not indemnify
[NAME OF BANK] in connection with the Lockbox, the Lockbox Account or otherwise
in connection herewith or therewith.

 

Notwithstanding any other provision of this letter agreement, [NAME OF BANK]
shall not be liable for any failure, inability to perform, or delay in
performance hereunder, if such failure, inability, or delay is due to acts of
God, war, civil commotion, governmental action, fire, explosion, strikes, other
industrial disturbances, equipment malfunction, action, non-action or delayed
action on the part of the Company or the Collateral Agent or any other entity or
any other causes that are beyond [NAME OF BANK]’s reasonable control, provided
it has exercised such diligence as the circumstances require.

 

C-6



--------------------------------------------------------------------------------

Please acknowledge your agreement to the terms set forth in this letter
agreement by signing four (4) copies of this letter agreement in the space
provided below and returning such copies to us at the address indicated below
for the Company.

 

Very truly yours,

[NAME OF LIEN GRANTOR]

By:

 

 

--------------------------------------------------------------------------------

Name:

   

Title:

 

[                                                         ]

Address:

 

[                                                         ]

Attention:

 

[                                                         ]

Telephone:

 

[                                         ]

Facsimile:

 

[                                         ]

 

C-7



--------------------------------------------------------------------------------

Each of the undersigned hereby acknowledges and agrees to the foregoing letter
agreement as of the date first above written.

 

[NAME OF BANK]

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Notice address:

[ADDRESS OF BANK]

Telephone:

 

 

--------------------------------------------------------------------------------

Facsimile:

 

 

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.
(formerly known as JPMorgan Chase Bank), as Collateral Agent

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

C-8